
  Uruguay 1966 (reinst. 1985, rev. 2004)
  
  

  

  


SECTION I. The Nation and Its Sovereignty



Chapter I



Article 1


The Oriental Republic of Uruguay is the political association of all inhabitants included within its territory.



Article 2


It is and always shall be free and independent of any foreign power.



Article 3


It shall never be the patrimony of any person or of any family.



Chapter II



Article 4


Sovereignty to its full extent resides fundamentally in the nation, which has the exclusive authority to enact its laws in the manner which will be hereinafter set forth.



Chapter III



Article 5


All religious sects are free in Uruguay. The State supports no religion whatever. It recognizes the right of the Catholic Church to ownership of all temples which have been built wholly or partly from funds of the National Treasury, with the sole exception of chapels dedicated for use by asylums, hospitals, prisons, or other public establishments. It likewise declares exempt from all forms of taxes the temples dedicated to worship by the various religious sects.



Chapter IV



Article 6


In international treaties which the Republic may conclude there shall be proposed a clause to the effect that all differences which may arise between the contracting parties shall be settled by arbitration or other peaceful means.


The Republic shall seek to attain social and economic integration of the Latin American States, especially in relation to the mutual protection of their products and raw materials. Likewise, it shall seek an effective complementation of their public services.



SECTION II. Rights, Duties and Guarantees



Chapter I



Article 7


The inhabitants of the Republic have the right of protection in the enjoyment of life, honor, liberty, security, labor, and property. No one may be deprived of these rights except in conformity with laws which may be enacted for reasons of general interest.



Article 8


All persons are equal before the law, no other distinctions being recognized among them save those of talent and virtue.



Article 9


The establishment of primogenital entailments is prohibited.


No authority of the Republic may grant any title of nobility or hereditary honors or distinctions.



Article 10


Private actions of persons which do not in any way affect the public order or prejudice others shall be outside the jurisdiction of the magistrates.


No inhabitant of the Republic shall be obliged to do what the law does not require, or prevented from doing what it does not prohibit.



Article 11


The sanctity of the home is inviolable. No one may enter it by night without the consent of its master, and by day only at the express order of a competent judge, in writing, and in cases determined by law.



Article 12


No one may be punished or imprisoned without due process of law and a legal sentence.



Article 13


Ordinary law may establish trial by jury in criminal cases.



Article 14


The penalty of confiscation of property may not be imposed for reasons of a political nature.



Article 15


No one may be arrested except in case of flagrante delicto or by written order of a competent judge based on reasonable grounds.



Article 16


In any of the cases contemplated in the preceding article, the judged, under the gravest responsibility, shall take the declaration of the person under arrest within twenty-four hours and shall begin the summary process within forty-eight hours at the most. The declaration of the accused must be taken in the presence of his defender. The latter shall also have the right to attend all summary hearings.



Article 17


In the event of unlawful detention, the interested party or any other person may apply to the competent Judge for a writ of "habeas corpus" to the end that the detaining authority shall immediately explain and justify the legal grounds for such detention, the decision of the aforementioned Judge being final.



Article 18


The laws shall establish the procedure and formalities of trials.



Article 19


Trials by commission are prohibited.



Article 20


The taking of an oath by the accused in making a declaration or confession regarding his own acts is abolished; and it is prohibited that the accused shall be treated as a criminal.



Article 21


Criminal trials in absentia are likewise abolished. The law shall make suitable provision to this effect.



Article 22


Every criminal trial shall begin with an accusation by a complaining witness, or by the public prosecutor, secret examinations being abolished.



Article 23


All judges are responsible before the law for the slightest infringement of the rights of individuals as well as for deviation from the established order of procedure in that respect.



Article 24


The State, the Departmental Governments, the Autonomous Entities, the Decentralized Services, and in general any agency of the State, shall be civilly liable for injury caused to third parties, in the performance of public services, entrusted to their action or direction.



Article 25


Whenever the injury has been caused by their officials, in the performance of their duties or by reason of such performance, in the event they have been guilty of gross negligence or fraud, the corresponding public agency may reclaim from them whatever has been paid as compensation.



Article 26


The death penalty shall not be applied to anyone.


In no case shall brutal treatment be allowed in prisons; they shall be used only as a means of assuring that convicts and prisoners are reeducated, acquire an aptitude for work, and become rehabilitated.



Article 27


In any stage of a criminal trial which will not result in a penitentiary sentence, Judges may place the accused at liberty, under a bond as determined by law.



Article 28


The papers of private individuals, their correspondence, whether epistolary, telegraphic, or of any other nature, are inviolable, and they may never be searched, examined, or intercepted except in conformity with laws which may be enacted for reasons of public interest.



Article 29


The expression of opinion on any subject by word of mouth, private writing, publication in the press, or by any other method of dissemination is entirely free, without prior censorship; but the author, printer or publisher as the case may be, may be held liable, in accordance with law, for abuses which they may commit.



Article 30


Every inhabitant has the right of petition to all or any of the authorities of the Republic.



Article 31


Individual security may not be suspended except with the consent of the General Assembly or, if this has been dissolved or is in recess, the Permanent Commission, and in the event of an extraordinary case of treason or conspiracy against the country; and even then such suspension may be used only for the apprehension of the guilty parties, without prejudice to the provisions of Section 17 of Article 168.



Article 32


The right of property is inviolable, but it is subject to laws enacted in the general interest. No one may be deprived of his property rights except in case of public necessity or utility established by law, and the National Treasury shall always pay just compensation in advance. Whenever expropriation is ordered for reasons of public necessity or utility, the property owners shall be indemnified for loss or damages they may suffer on account of delay, whether the expropriation is actually carried out or not, including those incurred because of variations in the value of the currency.



Article 33


Intellectual property, the rights of authors, inventors, or artists shall be recognized and protected by law.



Article 34


All the artistic or historical wealth of the country, whoever may be its owner, constitutes the cultural treasure of the Nation; it shall be placed under the protection of the State and the law shall establish what is deemed necessary for such protection.



Article 35


No one shall be compelled to render aid of any kind to the army, or to permit his house to be used for the billeting of troops except by order of a civil magistrate according to law, and in such cases he shall receive from the Republic indemnification for loss that may be incurred.



Article 36


Every person may engage in labor, farming, industry, commerce, a profession, or any other lawful activity, save for the limitations imposed by general interest which the law may enact.



Article 37


The entry of any person into the Republic, his residence therein, and his departure with his property, are free, if he obeys the laws, except in cases of prejudice to third parties.


Immigration shall be regulated by law, but in no case shall an immigrant be admitted who has physical, mental, or moral defects which may injure society.



Article 38


The right of peaceful and unarmed public meetings is guaranteed. The exercise of this right may not be denied by any authority of the Republic except in accordance with law, and only insofar as such exercise may prejudice public health, safety or order.



Article 39


All persons have the right to form associations, for any purpose whatsoever, provided they do not form an association which the law has declared unlawful.



Chapter II



Article 40


The family is the basis of our society. The State shall safeguard its moral and material stability so that children may be properly reared within that society.



Article 41


The care and education of children, so that they may attain their fullest physical, intellectual, and social capacity, is the duty and the right of parents. Those who have large families to support are entitled to compensatory aid if they need it.


The law shall provide the necessary measures for the protection of infancy and youth against physical, intellectual, or moral neglect obey their parents or guardians, as well as against exploitation and abuse.



Article 42


Parents have the same duties toward children born outside of wedlock as toward children born within it.


Maternity, regardless of the condition or circumstances of the mother, is entitled to the protection of society and to its assistance in case of destitution.



Article 43


The law shall provide that juvenile delinquency shall be dealt with under a special system in which women will be allowed to participate.



Article 44


The State shall legislate on all questions connected with public health and hygiene, endeavoring to attain the physical, moral, and social improvement of all inhabitants of the country.


It is the duty of all inhabitants to take care of their health as well as to receive treatment in case of illness. The State will provide gratis the means of prevention and treatment to both indigents and those lacking sufficient means.



Article 45


Every inhabitant of the country has the right to a decent home. The law shall seek to ensure hygienic and economical housing, by facilitating the purpose thereof and stimulating the investment of private capital to this end.



Article 46


The State shall give aid [asilo] to the indigent or those [persons] lacking sufficient resources who, for physical or mental inferiority of chronic character, may be incapacitated for work.


The State shall combat social evils through the Law and the International Conventions.



Article 47


The protection of the environment is of general interest. Persons must abstain from any act that causes grave depredation, destruction or contamination to the environment. The law shall regulate this provision and may provide sanctions for transgressors.


Water is a natural resource essential for life.


The access to potable water and the access to sanitation, constitute fundamental human rights.




1. The national policy concerning water and sanitation shall be based on:







a.
the ordering of the territory, conservation and protection of the Environment and the restoration of nature.






b.
the sustainable management, in solidarity with the future generations, of the hydro resources and the preservation of the hydrological cycle which constitutes [a] matter of public interest. The users and the civil society, shall participate in all the instances of planning, management and control of hydro resources; establishing the hydrological basins [cuencas] as basic unities.






c.
the establishment of priorities for the use of water by regions, basins, or parts of them, having the first priority [be] the provision of potable water to the population.






d.
the principle that the delivery [prestación] of the services of potable water and sanitation, must have preference for reasons of social order over the economic order.




Any authorization, concession or permission that in any manner infringes the provisions above[,] will be considered of no effect.




2. The surface waters, as well as the subterranean [waters], with the exception of rain water, composing a hydrological cycle, constitute a unitary resource, subordinate to the general interest, that forms part of the public state domain, as public hydraulic domain.




3. The public service of sanitation, and the public service of the provision of water for the human consumer will be provided exclusively and directly by state juridical persons.




4. The law, by three-fifths of the votes of the total of the members of each Chamber, can authorize the supply of water, to another country, when such [country] encounters [the] inability to provide it[,] and for reasons of solidarity.



Article 48


The right of inheritance is guaranteed within the limits established by law. Lineal ascendants and descendants shall have preferential treatment in the tax laws.



Article 49


The "family property", its constitution, conservation, enjoyment, and transmission shall be protected by special legislation.



Article 50


The State shall orient the foreign trade of the Republic[,] protecting the productive activities committed [destinado] to exportation or which replace imported goods. The law shall promote the investments committed to this end, and shall direct preferentially those committed to public savings.


Every commercial or industrial organization in trust shall be under the controller of the State.


Likewise, the State shall initiate policies of decentralization, in such a way as to promote regional development and the general well-being.



Article 51


The establishment and enforcement of rates for public services operated by firms holding concessions shall be conditional upon their approval by the State or Departmental Governments, as the case may be.


The concessions to which this article refers may in no case be granted in perpetuity.



Article 52


Usury is prohibited. The law fixing a maximum limit on interest rates on loans is of a public character. This law will fix the penalties to be applied to offenders thereunder.


No one may be deprived of his liberty for debts.



Article 53


Labor is under the legal protection of the law.


It is the duty of every inhabitant of the Republic, without prejudice to his freedom, to apply his intellectual or physical energies in a manner which will redound to the benefit of the community, which will endeavor to afford him, with preference to citizens, the possibility of earning his livelihood through the development of some economic activity.



Article 54


The law must recognize the right of every person, performing labor or services as a worker or employee, to independence of moral and civic consciousness; just remuneration; limitation of the working day; a weekly day of rest; and physical and moral health.


The labor of women and of minors under eighteen years of age shall be specially regulated and limited.



Article 55


The law shall regulate the impartial and equitable distribution of labor.



Article 56


Every enterprise, the nature of which requires that the personnel reside on the premise, shall be obliged to provide adequate food and lodging in accordance with conditions which the law may establish.



Article 57


The law shall promote the organization of trade unions, according them charters and issuing regulations for their recognition as juridical persons.


It shall likewise promote the creation of Tribunals of conciliation and arbitration.


The strike is declared to be a right of trade unions. Regulations shall be made governing its exercise and effect, on that basis.



Article 58


Public officials are in the service of the Nation and not of a political party. Any activity alien to their duties is prohibited and political propaganda on their part at their offices or during office hours, shall be considered unlawful.


They may not organize groups for propaganda purposes by using the names of public agencies or any connection their positions may bear to membership in such organizations.



Article 59


The law shall establish civil service regulations on the basis that the official exists for the office and not the office for the official.


Its principles shall apply to subordinate officials:







A.
of the Executive Power, with the exception of the military, police and diplomatic officials, who shall be governed by special laws;






B.
of the Judicial Power and of the Contentious-Administrative Tribunal except with respect to judgeships;






C.
of the Tribunal of Accounts;






D.
of the Electoral Court and its agencies, without prejudice to regulations enacted for the control of political parties;






E.
of the Decentralized Services, without prejudice to whatever may be provided in special laws covering the diverse nature of their functions.





Article 60


The law shall create a Civil Service for the Central Administration, the Autonomous Entities, and the Decentralized Services, which shall have the duties established therein to ensure an efficient administration.


An administrative career service is established for officials covered by the budget of the Central Administration, who are declared to have permanent status, without prejudice to provisions of law that may be enacted on the subject by an absolute majority of the votes of the full membership of each Chamber or under the fourth paragraph of this article.


They may be dismissed only in accordance with rules established by this Constitution.


Officials who are political in character or who have duties of personal trust are not included if given such character by a law approved by an absolute majority of votes of the full membership of each Chamber, and they shall be appointed and are subject to dismissal by the appropriate administrative organ.



Article 61


The civil service regulations shall establish the conditions for admission for career officials and shall regulate the right to permanent status, advancement weekly days of rest, and the system of annual and sick leave; grounds for suspension or transfer; their official duties; and administrative resources against rulings that may affect them, without prejudice to the provisions of Section XVII.



Article 62


The Departmental Governments shall adopt the regulations for their officials in accordance with the rules set forth in the preceding articles, and until this is done the provisions established by law governing public officials shall apply.


To grant permanent status to their officials and to establish positions that are political or of personal trust shall require the approval of three-fifths of the membership of a Departmental Board [Junta Departamental].



Article 63


Within one year following the promulgation of this Constitution, the commercial and industrial Autonomous Entities shall prepare civil service regulations for their officials, such regulations to be subject to the approval of the Executive Power.


These regulations shall contain provisions designed to ensure normal operation of the services and the guarantees established in the preceding articles for public officials, insofar as they can be reconciled with the specific purposes of each Autonomous Entity.



Article 64


By a two-thirds vote of the total membership of each Chamber, the law may establish special regulations which, by their general scope or nature, may be applicable to the officials of all Departmental Governments and all Autonomous Entities, or only to certain ones, as the case may be.



Article 65


The law may authorize the organization of Representative personnel committees within the Autonomous Entities, for purposes of collaboration with their Directors in the enforcement of the regulations, study of budgetary requirements, organization of the services, labor regulations and the application of disciplinary measures.


In public services administered directly or by concession holders, the law may provide for the formation of competent organs to hear disputes between authorities of the services and their employees; and to consider methods and procedures to be used by the public authority to maintain continuity of service.



Article 66


No parliamentary or administrative investigation of irregularities, neglect, or malfeasance shall be considered as completed until the accused official has had an opportunity to submit his answer and to present his defense.



Article 67


The general retirement and social security funds shall be organized in such a way as to guarantee to all workers, employers, employees, and laborers adequate retirement pensions and subsidies in case of accident, sickness, disability, enforced unemployment, etc.; and in case of death, the corresponding pension to their families. The old age pension is the right of those who have reached the limit of their productive age, after long residence in the country, and who lack the means to provide for the necessities of life.


The adjustments to Retirement and Pension assignments cannot be inferior to the variation of the Median Index of Salaries, and will be effected in the same circumstances as adjustments and augmentations in the remuneration of the functionaries of the Central Administration are established.


The benefits specified in the previous paragraph are financed on the basis of:







A.
Worker and employer contributions and other taxes established by law; and






B.
The financial assistance that must be proportional to the State, if deemed necessary.





Article 68


Freedom of education is guaranteed.


The law shall regulate state intervention for the sole purpose of maintaining hygiene, morality, safety and public order.


Every parent or guardian has the right to select the teachers or institutions he desires for the education of his children or wards.



Article 69


Private educational institutions and cultural institutions of the same kind shall be exempt from national and municipal taxes as a subsidy for their services.



Article 70


Primary education and intermediate, agrarian, or industrial education are compulsory.


The State shall promote the development of scientific research and of technical education.


Appropriate legislation shall be enacted to enforce these provisions.



Article 71


Free official primary, intermediate, advanced, industrial, artistic, and physical education is declared to be of social utility, as well as the creation of scholarships for continued study and specialization in cultural, scientific and occupational fields, and the establishment of public libraries.


In all educational institutions special attention shall be paid to the formation of the moral and civic character of students.



Chapter III



Article 72


The enumeration of rights, duties, and guarantees made in this Constitution does not exclude others which are inherent in human beings or which are derived from a republican form of government.



SECTION III. Citizenship and Suffrage



Chapter I



Article 73


Citizens of the Oriental Republic of Uruguay are natural or legal.



Article 74


All men and women born at any place within the territory of the Republic are natural citizens. Children of Uruguayan fathers or mothers are also natural citizens, wherever they may have been born, provided that they take up residence in the country and register themselves in the Civil Register.



Article 75


The following have the right to legal citizenship:







A.
Foreign men and women of good conduct, and having a family within the Republic, who possess some capital or property in the country, or are engaged in some profession, craft, or industry, and have resided habitually in the Republic for three years;






B.
Foreign men and women of good conduct, without families in the Republic, who possess any of the qualifications mentioned in the preceding paragraph and who have resided habitually in the country for five years;






C.
Foreign men and women who obtain special courtesy from the General Assembly for noteworthy services or outstanding merit.




Proof of residence must necessarily be based on a public or private document of proven date.


The rights appertaining to legal citizenship may not be exercised by foreigners included in paragraph (A) and (B) until three years after the issuance of the respective citizenship papers.


The existence of any of the grounds for suspension referred to in Article 80 shall bar the granting of citizenship papers.



Article 76


Any citizen may hold public employment. Legal citizens may not be appointed until three years after obtaining citizenship papers.


Citizenship shall not be required for a position as professor in institutions of higher learning.



Chapter II



Article 77


Every citizen is a member of the sovereignty of the Nation; as such he is a voter and eligible for election in the cases and in accordance with the procedure which will be set forth.


Suffrage shall be exercised in the manner determined by law, but on the following bases:







1.
Compulsory inscription in the Civil Register;






2.
Secret and compulsory vote. The law, by an absolute majority of the full membership of each Chamber, shall regulate the fulfillment of this obligation.






3.
Integral proportional representation.






4.
Judicial magistrates, members of the Contentious-Administrative Tribunal and the Tribunal of Accounts, Directors of the Autonomous Entities and the Decentralized Services, persons in active military service regardless of rank, and police officials of whatever category, must abstain, under penalty of dismissal and withdrawal of eligibility to hold any other public office for from two to ten years, from membership in political committees or clubs, from signing party proclamations, and from authorizing the use of their names and, in general, from any other public or private act of a political character, with the exception of voting. The participation of Directors of the Autonomous Entities and the Decentralized Services in party organizations engaged in the specific task of the study of government, legislation, and administration, is not regarded as included in these prohibitions.







The Electoral Court shall be competent to take cognizance of and impose penalties for the above-mentioned electoral offenses. The accusation should be made before the Electoral Court by either of the Chambers, the Executive Power, or the national authorities of the Parties.







Without prejudice to the above provisions, the facts shall in all cases be referred to the ordinary courts for such additional action as they may deem appropriate.






5.
The President of the Republic and members of the Electoral Court may not belong to political committees or clubs, nor hold directive positions in party organizations, nor take part in any way in political election propaganda;






6.
All electoral boards which may be designated to intervene in questions of suffrage must be elected with the guarantees provided in this article.






7.
Any new law concerning the Civil Register or Elections, as well as any amendment or interpretation of the existing laws, shall require a two-thirds vote of the full membership of each Chamber. This special majority shall apply only to the guarantees of suffrage and election, composition, functions, and procedure of the Electoral Court and electoral boards. For action in matters of expenditures, budgets, and internal regulations, a simple majority will be sufficient.






8.
By a two-thirds vote of the full membership of each Chamber, the law may extend the prohibitions contained in items (4) and (5) to include other officials.






9.
The election of members of both Chambers of the Legislative Power, of the President and Vice President of the Republic, as well as that of any organ for which the constitution or membership the laws establish the procedure of election by the Electoral Body, with the exception of those referred to in the third paragraph of this numeral, shall take place on the last Sunday of the month of October every five years, without prejudice to the provisions of Article 148 and 151.







The lists of candidates for both Chambers and for the President and Vice President of the Republic must figure on an individualized ballot paper with the lema [identifier] of a political party.







The election of the Intendants, the members of the Departmental Boards, and the other local elective authorities, shall take place on the second Sunday of the month of May of the year following the national elections. The lists of candidates for the departmental offices must figure on an individualized ballot paper with the lema of a political party.






10.
No Legislator or Intendant who resigns his post after assuming office shall have the right to collect any compensation or retirement benefit which might pertain to him by reason of his termination, until the full term for which he was elected has expired.







This provision does not include resignations because of illness duly substantiated by the Medical Board, nor those expressly authorized by three-fifths of the votes of the full membership of the body concerned, nor to Intendants who resign three months before an election in order to become a candidate.






11.
The State shall secure the broadest freedom for the political parties. Without prejudice to the former, the parties shall:









a.
effectively exercise internal democracy in the election of their authorities; [and,]






b.
provide maximum publicity to their Organic Acts [Cartas Orgánicas] and Programs of Principles, in such a manner that the citizen can extensively familiarize himself with them.






12.
The political parties shall elect their candidate for the President of the Republic by way of internal elections that the law shall regulate, sanctioned by the vote of two-thirds of the total of the members of each Chamber. The form of electing the candidate of each party to the Vice Presidency of the Republic shall be determined by [an] identical majority and[,] while this law is not adopted, it will be that which in this respect the competent party organs resolve. This law shall determine also, the form in which the vacancies of the candidate for the Presidency and the Vice Presidency will be filled [,] that are produced after their election and before the national election.





Article 78


Foreign men and women of good conduct, having a family in the Republic, who possess some capital or property within the country or are engaged in some profession, craft, or industry and have habitually resided at least fifteen years in the Republic have the right to vote without the necessity of previously obtaining legal citizenship.


Proof of residence must be based on a public or private document of proven date, and if the evidence is satisfactory to the authority competent to pass upon it, the foreigner will be entitled to exercise the right to vote from the time he is inscribed in the Civil Register, as authorized by a certificate issued by the same authority for this purpose.



Chapter III



Article 79


The accumulation of votes for any elected office, with the exception of those for President and Vice President of the Republic, shall be effected through use of the lema of the political party. The Law, by a vote of two-thirds of the total of the membership of each Chamber, shall regulate this provision.


Twenty-five percent of all persons registered and qualified to vote may, within one year following their promulgation, demand a referendum against the laws and exercise the right of initiative before the Legislative Power. These institutions are not applicable with respect to laws establishing taxes. They are likewise not applicable in those cases in which the initiative is exclusive to the Executive Power. Both institutions shall be regulated by law, adopted by absolute majority of the total of the membership of each Chamber.



Chapter IV



Article 80


Citizenship is suspended:







1.
By physical or mental ineptitude which prevents free and reflective action;






2.
By being under indictment on a criminal charge which may result in a penitentiary sentence;






3.
By being under eighteen years of age;






4.
By being under sentence which imposes the penalty of exile, prison, penitentiary, or loss of political rights during the term of the sentence;






5.
By habitually engaging in morally dishonest activities which shall be specified by law in accordance with item 7 of Article 77;






6.
By being a member of social or political organizations which advocate the destruction of the fundamental bases of the nation by violence or propaganda inciting to violence. Those mentioned in Sections I and II of this Constitution are considered to be such for the purposes of this provision;






7.
By a continuing lack of good conduct as required by Article 75.




The last two grounds shall apply only with respect to legal citizens.


Exercise of the right granted by Article 78 is suspended on the grounds listed above.



Chapter V



Article 81


Nationality is not lost even by naturalization in another country, it being sufficient for the purpose of retaining the rights of citizenship merely to take up residence in the Republic and register in the Civil Register.


Legal citizenship is lost by any other form of subsequent naturalization.



SECTION IV. The Form of Government and Its Various Powers



Chapter I



Article 82


The nation adopts the democratic republican form of government.


Its sovereignty shall be exercised directly by the voters [Cuerpo Electoral] through election, initiative, and referendum, and indirectly by the representative powers which this Constitution establishes; all in conformity with the rules herein set forth.



SECTION V. The Legislative Power



Chapter I



Article 83


The Legislative Power shall be exercised by the General Assembly.



Article 84


The latter shall be composed of two Chambers: one of Representatives and the other of Senators, which shall function jointly or separately according to the various provisions of this Constitution.



Article 85


The General Assembly is competent:







1.
To enact and order publication of the Codes;






2.
To establish Tribunals and regulate the Administration of Justice and of Contentious-Administrative matters;






3.
To enact laws relating to the independence, security, tranquility, and decorum of the Republic; the protection of all individual rights and the fostering of education, agriculture, industry, and domestic and foreign trade;






4.
To impose the necessary taxes to meet budgetary expenditures, provide for their distribution, collection and appropriation, and to repeal, modify, or increase those in existence;






5.
To approve or disapprove, in whole or in part, the accounts presented by the Executive Power;






6.
To authorize, on the initiative of the Executive Power, the National Public Debt, to consolidate it, to provide for its guaranties, and to regulate the public credit, an absolute majority of the full membership of each Chamber being necessary in the three first-mentioned cases;






7.
To declare war and to approve or disapprove, by an absolute majority of the full membership of both Chambers, the treaties of peace, alliance, commerce, and conventions or contracts of any nature which the Executive Power may make with foreign powers;






8.
To designate each year the armed force that may be necessary. Military effectives may be increased only by an absolute majority of the votes of the full membership of each Chamber;






9.
To create new Departments by a vote of two-thirds majority of the full membership of each Chamber; to establish their boundaries; to establish ports of entry; to establish customhouses and export and import duties, applying, with respect to the latter, the provisions of Article 87; and also to declare as of national interest tourist zones, which shall be administered by the appropriate Ministry;






10.
To establish the weight, standard and value of monies; to fix the rates and denominations thereof; and to provide a system of weights and measures;






11.
To permit or prohibit the entry of foreign troops into the territory of the Republic, and in the former case, to fix the time when they must depart. Excepted from the above are forces which may enter for the sole purpose of doing honor and whose entry shall be authorized by the Executive Power;






12.
To refuse or permit the expedition of national forces outside the Republic, in the latter case fixing the time for their return to the country;






13.
To create or abolish public offices, determining their compensation and retirement regulations, and to approve, disapprove, or decrease the budgets of expenditures presented by the Executive Power; to grant pensions and other classes of pecuniary compensation and to decree public honors as a reward for distinguished services;






14.
To grant pardons by a two-thirds vote of the full membership of the General Assembly in joint session, and to grant amnesties in extraordinary cases, by an absolute majority vote of the full membership of each Chamber;






15.
To issue regulations concerning the militia and to fix their number and designate the times they shall be called to service;






16.
To select the place where the principal authorities of the Nation must reside;






17.
To grant monopolies by a two-thirds vote of the full membership of each Chamber. To establish a monopoly in favor of the State or of a Departmental Government requires an absolute majority of the votes of the full membership of each Chamber;






18.
To elect, in joint session of both Chambers, the members of the Supreme Court of Justice, of the Electoral Court, of the Contentious-Administrative Tribunal, and of the Tribunal of Accounts, subject to the provisions of the respective Sections;






19.
To pass political judgment on the conduct of the Ministers of State, in accordance with the provisions of Section VIII;






20.
To interpret the Constitution, without prejudice to the power of the Supreme Court of Justice under Article 256 to 261.





Article 86


The creation and abolishment of public offices and services; the fixing and changing of salaries, and the authorization of expenditures, shall be effected through the budgetary laws, subject to the provisions of Section XIV.


Any other law which involves expenses to be borne by the National Treasury must indicate the revenues from which they shall be paid. But the initiative in the creation of offices, increases in salaries and retirement pay, the granting and increasing of pensions or pecuniary compensation, shall be vested solely in the Executive Power.



Article 87


An affirmative vote of the absolute majority of the full membership of each Chamber shall be necessary to authorize taxes.



Chapter II



Article 88


The Chamber of Representatives is composed of ninety-nine members elected directly by the people, under a system of proportional representation which takes into account the votes cast in favor of each lema in all the country.


Accumulation by sublemas [factions] or through identity of lists of candidates cannot be effected.


Two Representatives, at the least, will correspond to each Department.


The number of Representatives may be modified by the law, that shall require for its sanction, two-thirds of the vote of the total of the membership of each Chamber.



Article 89


Representatives shall hold office for five years and their election shall be effected under the guaranties and rules of suffrage provided in Section III.



Article 90


To be a Representative it is necessary to be a natural citizen in full exercise of civil rights, or a legal citizen who has exercised his civil rights for five years, and in both cases, to have attained twenty-five years of age.



Article 91


The following may not be Representatives:







1.
The President and Vice President of the Republic, members of the Judicial Power, the Tribunal of Accounts, the Contentious-Administrative Tribunal, the Electoral Court, of the Councils or Boards of Directors, or Directors of the Autonomous Entities and of the Decentralized Services, of the Departmental Boards, the Local Boards, and Intendants;






2.
Military employees or civil employees of the Executive, Legislative or Judicial Powers, the Electoral Court, Contentious-Administrative Tribunal, Tribunal of Accounts, the Departmental Governments, the Autonomous Entities and the Decentralized Services, if they receive a salary, but excepting retired or pensioned employees. This provision does not apply to university teaching positions or university technicians with teaching functions, but if the elected Representative chooses to continue in such position, it must be honorary during his term in office. Military persons who resign their posts and salary in order to serve in the Legislature shall retain their rank, but for the duration of their legislative functions they may not be promoted; they shall be exempt from all military discipline and the time during which they hold their legislative position shall not be counted for purposes of seniority for promotion.





Article 92


The President of Republic, the Vice President of the Republic, and any citizens who may have replaced the President, if they held office for more than one year, continuous or discontinuous may not be candidates for Representative. Likewise, Judges and Prosecuting Attorneys [fiscales letrados], Intendants, Police Officials in the Department where they perform their duties, military officers in the districts in which they command forces or actively perform any other military function, may not be candidates unless they resign and terminate their positions three months prior to the election.


Councilors and Directors of the Autonomous Entities and the Decentralized Services shall be subject to the provisions of Article 201.



Article 93


The Chamber of Representatives has the exclusive rights of impeachment, before the Chamber of Senators, of the members of both Chambers, of the President and Vice President of the Republic, the Ministers of State, the members of the Supreme Court of Justice, the Contentious-Administrative Tribunal, the Court of Accounts, and of the Electoral Court, for violation of the Constitution or for other serious offenses, after taking cognizance of the matter upon petition by a party or by one of its members, and having decided that there are grounds for prosecution.



Chapter III



Article 94


The Chamber of Senators shall be composed of thirty members, elected directly by the people, in a single electoral district, pursuant to the guaranties and rules concerning suffrage contained in Section III and as stated in subsequent articles.


It shall also include the Vice President of the Republic, who shall have a voice and vote, and exercises its Presidency, and that of the General Assembly.


Whenever he permanently or temporarily assumes the Presidency of the Republic, or in the event of a permanent or temporary vacancy in the Vice Presidency, these presidencies shall be assumed by the first titular [person] of the list most voted for of the lema most voted for and, if the same circumstances recur, the titular [person] following on the same list. In such cases, an alternate shall be convoked, who shall be a member of the Senate.



Article 95


The Senators shall be elected by the system of integral proportional representation.



Article 96


The distribution of the Chamber of Senators seats obtained by different sublemas of the same party shall also be based on the number of votes cast in favor of the respective lists.



Article 97


Senators shall have a term of office of five years.



Article 98


To be a Senator it is necessary to be a natural citizen in full exercise of civil rights, or a legal citizen who has exercised these rights for seven years, and in both cases to have attained thirty years of age.



Article 99


The disqualifications to which Article 91 refers are applicable to Senators, with such exceptions as are stated therein.



Article 100


Judges and Prosecuting Attorneys, police officials, and military officers in command of forces or engaged in some military activity may not be candidates for Senator, unless they resign and terminate their position three months prior to the election.


For the Counselors and Directors of Autonomous Entities and of the Decentralized Services it will be as provided by Article 201.



Article 101


A citizen who has been elected both as a Senator and as a Representative may choose between the two offices.



Article 102


The Chamber of Senators is competent to initiate the public trial of those impeached by the Chamber of Representatives or a Departmental Board, as the case may be, and to pronounce sentence, by a two-thirds vote of its full membership, and such sentence shall have the sole effect of removal from office.



Article 103


An impeached person whom the Chamber of Senators has removed from office in accordance with the preceding article shall nevertheless be subject to trial according to law.



SECTION VI. Sessions of the General Assembly. Provisions Common to Both Chambers. The Permanent Commission



Chapter I



Article 104


The General Assembly shall begin its sessions on the first of March of each year, meeting until the fifteenth of December, or only until the fifteenth of September, in the event that there are elections, and the new Assembly must in that event begin its sessions on the fifteenth of the following February.


The General Assembly shall meet on the dates indicated, without the necessity of special convocation by the Executive Power, and its sessions and those of the Chamber of Senators shall be presided over[,] until the assumption of [office] of the Vice President of the Republic, [by] the first titular [person] of the list of Senators most voted for of the lema most voted for.


Only for grave and urgent reasons may the General Assembly or either of its Chambers, or the Executive Power, convoke extraordinary sessions to terminate a recess, and then exclusively for the purpose of dealing with the questions which have given rise to the convocation or with a proposed law declared to be of urgent consideration and that is under study although it was not included in the call. Likewise, a recess is automatically suspended for the Chamber which has before it or which receives for consideration, during the recess, a proposal declared to be of urgent consideration.


A simple convocation to extraordinary sessions does not suffice to terminate the recess of the General Assembly or of either of its Chambers. For the recess to be interrupted sessions must actually be held, and the interruption shall last as long as the sessions are being held.



Chapter II



Article 105


Each Chamber shall be governed internally by such regulations as it may issue, and when they meet jointly in General Assembly, by such rule as the General Assembly may make.



Article 106


Each Chamber shall appoint its president and vice presidents, with the exception of the president of the Chamber of Senators, whose appointment is governed by the provisions of Article 94.



Article 107


Each Chamber shall appoint its secretaries and personnel, in conformity with regulations which must be established in accordance with the guaranties provided in Article 58 to 66, wherever appropriate.



Article 108


Within the first twelve months of each legislative term, each Chamber shall approve its budget by a vote of three-fifths of its full membership, and shall notify the Executive Power in order that it may be included in the National Budget. These budgets shall be structured by programs and, in addition, shall be given broad public dissemination.


Within the first five months of each legislative term, any changes deemed indispensable may be adopted by the same quorum.


If the budget has not been approved before these periods have expired, the previous budget shall continue in force.



Article 109


Neither Chamber may open its sessions unless more than half of its members are present, and if such is not the case on the day designated by the Constitution, the minority may meet for the purpose of compelling absent members to attend under penalties which they may prescribe.



Article 110


The Chambers shall communicate in writing between themselves and with the other public powers through their respective presidents and with the authorization of a secretary.



Article 111


The granting of special pensions shall be decided by secret vote and require approval by an absolute majority of the full membership of each Chamber.


The regulations of each Chamber may provide for a secret vote in cases of pardons and appointments.



Chapter III



Article 112


Senators and Representatives shall never be held liable for the votes they cast or opinions expressed during the discharge of their duties.



Article 113


No Senator or Representative, from the day of his election until that of his termination, may be arrested except in case of flagrante delicto and then notice shall immediately be given to the respective Chamber, with a summary report of the case.



Article 114


No Senator or Representative, from the day of his election until that of his termination, may be indicted on a criminal charge, or even for common offenses which are not specified in Article 93, except before his own Chamber, which, by two-thirds of the votes of its full membership, shall decide whether or not there are grounds for prosecution and if so, shall declare him suspended from office, and he shall be placed at the disposition of a competent Tribunal.



Article 115


Each Chamber may reprimand any of its members for disorderly conduct in the discharge of his duties, and may even suspend him by a two-thirds vote of its full membership.


By the same number of votes it may remove a member for physical or mental incapacity which developed after he took office, or for conduct rendering him unworthy of his office after he was declared elected.


A simple majority of those present shall be sufficient to accept voluntary resignations.



Article 116


Vacancies which may occur for any reason during each legislative term, shall be filled by the alternates designated at the time of the elections, in the manner to be provided by law, and without a new election.


The law may also authorize the substitution of alternates in cases of temporary disability or absence of the principals.



Article 117


Senators and Representatives shall be compensated for their services by a monthly salary which they shall receive during their term of office, without prejudice to pertinent deductions, pursuant to the regulations of the Chamber concerned, in case of unjustifiable absence from the Chamber to which they belong or from committees on which they are members.


Such deductions shall in each case be made in proportion to the salary.


The salary shall be fixed by a two-thirds vote of the full membership of the General Assembly, meeting in joint session, during the last period of each legislative term, for the members of the succeeding term. This compensation shall be paid with absolute independence from the Executive Power and other than this, Legislators may not receive economic benefits of any kind deriving from the office they hold.



Chapter IV



Article 118


Any Legislator may ask a Minister of state, the Supreme Court of Justice, the Electoral Court, the Contentious-Administrative Tribunal, and the Tribunal of Accounts, for such data and information as he may consider necessary for the discharge of his duties. The request shall be made in writing and through the intermediary of the President of the respective Chamber, who will transmit it immediately to the appropriate agency. If the latter does not supply the information within the period to be fixed by law, the Legislator may request it through the Chamber to which he belongs, which will make a final decision in the case.


Matters pertaining to the jurisdictional business and competence of the Judicial Power and of the Contentious-Administrative Tribunal may not be de object of such a request.



Article 119


Each Chamber has the right, by a resolution of one-third of its full membership, to require the presence on its floor of the Ministers of state in order to question them and receive from them information which it considers appropriate, whether for legislative purposes or for purposes of inspection or investigation, without prejudice to the provisions of Section VIII.


When such information refers to Autonomous Entities or Decentralized Services, the Ministers may require the simultaneous attendance of a Representative of the corresponding Council or Board of Directors.



Article 120


Each Chamber may appoint parliamentary committees for making investigations or for obtaining data for legislative purposes.



Article 121


In the cases contemplated in the three preceding articles, either Chamber may make statements, without prejudice to the provisions of Section VIII



Chapter V



Article 122


Senators and Representatives, after they have taken their seats in their respective Chambers, may not hold salaried positions under the State, the Departmental Governments, the Autonomous Entities, the Decentralized Services, or any other public agency, or perform remunerative services of any kind for them, without the consent of the Chamber to which they belong, and in all such cases their seats shall be considered vacated by the act of accepting such a position or rendering such service.


Whenever a Senator is called to serve temporarily as President of the Republic and whenever Senators and Representatives are called to serve as Ministers or Under Secretaries of State, their legislative functions are suspended, and during such suspension their corresponding alternates shall replace them.



Article 123


The legislative function is likewise incompatible with the holding of any other elective public office, regardless of its nature.



Article 124


Senators and Representatives, during their term of office, are likewise prohibited from:







1.
Participating as Directors, administrators, or employees of enterprises under contract for works or services with the State, the Departmental Governments, Autonomous Entities, Decentralized Services or any other public agency;






2.
Carrying or directing matters in behalf of third parties before the Central Administration, Departmental Governments, Autonomous Entities or the Decentralized Services.




Nonobservance of the provisions of this article will entail immediate loss of the legislative office.



Article 125


The prohibition provided in the first paragraph of Article 122 shall apply to Senators and Representatives until one year after the end of their term of office, except by the express authorization of the respective Chamber.



Article 126


The law, by an absolute majority of votes of the full membership of each Chamber may enact regulations on the prohibitions set forth in the preceding two articles or may establish others or extend them to include persons in other agencies.



Chapter VI



Article 127


There shall be a Permanent Commission composed of four Senators and seven Representatives elected by the proportional system and designated by their respective Chambers. The President shall be a Senator of the majority.


The designation is to be made annually within fifteen days after the organization of the General Assembly or after the beginning of each period of regular sessions of the Legislature.



Article 128


At the same time that this election is held, an alternate is to be elected for each of the eleven members, who shall replace the member in case of his illness, death, or other impediment.



Article 129


The Permanent Commission shall be the guardian of the observance of the Constitution of the laws, and shall make the necessary representations to the Executive Power in this respect, under responsibility to the existing or following General Assembly, as the case may be.



Article 130


In the event the aforementioned representations, if made for the second time, do not produce any effect, the Commission may, according to the importance and gravity of the matter in question, convoke the General Assembly on its own responsibility.


In the event that the President of the Republic has made use of the power granted him by Article 148, Paragraph 7, the Permanent Commission shall report to the General Assembly when the new Chambers are organized, or when the previous ones renew their functions.



Article 131


It shall exercise its functions while the General Assembly is in recess and until its regular sessions are resumed.


Matters within the competence of the Permanent Commission that are under study by the General Assembly or by the Chamber of Senators on the date set for beginning a recess shall ipso facto be referred to the Commission.


Nevertheless, if the recess is interrupted, and during special sessions that have been decreed, the General Assembly or the Chamber of Senators may, when it so decides, assume jurisdiction in matters within its competence which are under consideration by the Permanent Commission, upon notice to the latter body.


When the special sessions are ended, matters left undecided over which the General Assembly or Chamber of Senators had assumed jurisdiction shall be referred directly to the Permanent Commission by the appropriate officials.


During each special session that takes place during a recess, the General Assembly or Chamber of Senators may make use of the power granted it by this article.


When the recess is ended, matters before the Permanent Commission that have not been decided shall be referred directly to the appropriate body.


The obligation and the responsibility imposed on the Permanent Commission by Article 129 shall not be affected by the circumstance that the General Assembly or either Chamber meets in special session, even if the General Assembly or Chamber of Senators has assumed jurisdiction over all matters under consideration by the Permanent Commission.


If the powers of the Senators and Representatives have lapsed by reason of the expiration of their constitutional terms, and the newly elected Senators and Representatives have not been proclaimed, or use has been made of the power granted by Article 148, Paragraph 7, the Permanent Commission shall continue to exercise the functions conferred upon it by this chapter, until the new Chambers are organized.


In such case, when each Chamber is organized it shall designate new members of the Permanent Commission.



Article 132


The Permanent Commission shall likewise be competent to give or withhold its consent in all cases in which the Executive Power requires it in accordance with the present Constitution, and it shall have the authority conferred on the Chambers in Articles 118 et seq., without prejudice to the provisions of Paragraph 13 of Article 168.



SECTION VII. Introduction, Discussion, Passage and Promulgation of the Laws



Chapter I



Article 133


Any bill may originate in either of the two Chambers on the proposal of any of its members or by the Executive Power through the intermediary of its Ministers, without prejudice to the provisions of paragraph 6 of Article 85 and Article 86.


The initiative of the Executive Power shall be required for any bill specifying tax exemptions or fixing minimum wages or prices for the purchase of the products or goods of public or private enterprise.


The Legislative Power may not increase the tax exemptions nor the minimums proposed by the Executive Power for wages and prices, nor may it lower the proposed maximum prices.



Chapter II



Article 134


If the Chamber in which a bill originated approves it, it shall be transmitted to the other in order that, after discussion therein, it may be approved, amended, amplified, or rejected.



Article 135


If either of the two Chambers to which a bill has been sent returns it with additions or objections and the Chamber which sent it agrees to them, it shall give notice to that effect and the bill shall be sent to the Executive Power; but if the latter Chamber is not in accord and insists on maintaining the bill in the form in which it was originally submitted, it may in that case request a joint session of both Chambers and, according to the result of the discussion, there shall be adopted whatever may be decided by a two-thirds vote, which may modify the divergent bills or even approve a new one.



Article 136


If the Chamber to which a bill has been sent has no objection to offer, it shall approve it and by merely notifying the Chamber which submitted it, shall submit it to the Executive Power in order that it may be published.


Bills which have not passed both Chambers in the same Legislature shall be considered as having originated in the Chamber which last passed them.



Article 137


If, upon receipt of a bill, the Executive Power has objections or observations to make, the bill shall be returned with them to the General Assembly within the prescribed period of ten days.



Article 138


When a bill of law is returned by the Executive Power with objections or observations, total or partial, the General Assembly shall be convoked and it shall be as three-fifths of the total of the members present of each of the Chambers decide, who may incorporate [ajustarse] the observations or reject them, maintaining the bill adopted.



Article 139


If thirty days have passed from the first convocation without reaching an express rejection of the observations of the Executive Power, they will be considered accepted.



Article 140


If the Chambers in joint session disapprove the bill returned by the Executive Power it shall be considered null and void for the time being and may not again be presented until the following Legislature.



Article 141


In all cases of the reconsideration of a bill returned by the Executive, the voting shall be by name and by "yes" and "no", and both the names and reasons of those voting, as well as the objections or observations of the Executive Power, shall be immediately published in the press.



Article 142


Whenever a bill passed by one Chamber shall be rejected by the other at the beginning, it shall be considered as null and void for the time being and may not again be introduced until the following period of the Legislature.



Chapter III



Article 143


If the Executive Power has no objection to offer to a bill which has been submitted to it, it shall immediately give notice to that effect, the bill being thereby approved, and promulgated without delay.



Article 144


If the Executive does not return a bill within the ten days prescribed in Article 137, it shall become law and shall be complied with as such, the Chamber which sent it having the right to demand such action if this is not done.



Article 145


When a bill returned by the Executive Power with objections or observations has been considered by the Chambers in joint session and has again been approved, it shall be considered as finally passed and shall be communicated to the Executive Power, which shall promulgate it immediately without further objections.



Chapter IV



Article 146


When a law has been passed, the following formula shall be invariably used for its promulgation:


"The Chamber of Senators and the Chamber of Representatives of the Oriental Republic of Uruguay, met in General Assembly, decree:"



SECTION VIII. Relations Between the Legislative Power and the Executive Power



Chapter I



Article 147


Either of the Chambers may pass judgment on the conduct of Ministers of State by proposing that the General Assembly in joint session shall declare that their acts of administration or of government are censured.


Whenever motions to this effect are presented, the Chamber in which they are made shall be specially convoked, within a period of not over forty-eight hours, to decide upon its course of action.


If the motion is approved by a majority of those present, notice shall be given to the General Assembly, which shall be called within forty-eight hours.


If upon the first convocation of the General Assembly there are not a sufficient number of members present to hold a meeting, a second convocation shall be made and the General Assembly shall be considered organized with the number of Legislators who attend.



Article 148


The disapproval may be individual, plural, or collective, but in all cases it must be adopted by an absolute majority of the votes of the full membership of the General Assembly, at a special and public session. However, a secret session may be decided upon whenever circumstances so demand.


Individual disapproval is one that affects one Minister; plural disapproval one that affects more than one Minister; and collective disapproval is one that affects a majority of the Council of Ministers.


Disapproval adopted in accordance with the foregoing articles shall mean the resignation of the Minister, the Ministers, or the Council of Ministers, as the case may be.


The President of the Republic may veto the vote of disapproval whenever it has been adopted by less than two-thirds of the full membership of the body.


In such case the General Assembly shall be convoked into special session to be held within the next ten days.


If after the first call the number of Legislators in the General Assembly necessary to meet do not attend, a second call shall be made, in not less than twenty-four hours nor more than seventy-two hours after the first call, and if the necessary number again is not present, the act of disapproval shall be considered revoked.


If the General Assembly maintains its vote by less than three-fifths of its full membership, the President of the Republic, within the next forty-eight hours, may, by express decision, retain the censured Minister, Ministers, or Council of Ministers, and dissolve the Chambers.


In such case he must call for a new election of Senators and Representatives which shall be held on the eighth Sunday following the date of the decision referred to.


The retaining of the censured Minister, Ministers, or Council of Ministers, the dissolution of the Chamber and the call for a new election must be made simultaneously in the same decree.


In such case the Chambers are suspended, but the rights and privileges of the Legislators continue.


The President of the Republic may not exercise this power during the last twelve months of his term. During that period the General Assembly may vote a disapproval with the effects indicated in the third paragraph of this article, if it is adopted by two-thirds or more of its full membership.


In the case of a disapproval that is not collective, the President of the Republic may not exercise this right more than once during his term of office.


From the moment the Executive Power does not comply with the decree calling for new elections, the Chambers shall resume their sessions ipso jure and recover their constitutional rights as a legitimate Power of the State, and the Council of Ministers shall fail.


If within ninety days following the election, the Electoral Court has not proclaimed elected a majority of the members of each Chamber, the dissolved Chambers shall also recover their rights.


If a majority of the members of each of the new Chambers is proclaimed elected by the Electoral Court, the General Assembly shall meet with all its rights within three days following the respective notification.


The new General Assembly shall meet without prior convocation by the Executive Power and the previous one shall terminate at that time.


Within fifteen days after its organization, the new General Assembly, by an absolute majority of its full membership, shall maintain or revoke the vote of disapproval. If it is maintained the Council of Ministers shall fail.


The Chambers elected by special election shall complete the normal term of those who left office.



SECTION IX. The Executive Power



Chapter I



Article 149


The Executive Power shall be exercised by the President of the Republic, acting with the respective Minister or Ministers, or with the Council of Minister, as established in this Section and other concordant provisions.



Article 150


There shall be a Vice President who, in all cases of temporary or permanent vacancy in the Presidency, must fill that office with its same powers and duties. If the vacancy is permanent, he shall hold the office until the end of the Governmental term.


The Vice President of the Republic shall be the presiding officer of the General Assembly and the Chamber of Senators.



Article 151


The President and the Vice President of the Republic shall be elected jointly and directly by the Electoral Body by absolute majority of voters. Each party may only present one candidature to the Presidency and to the Vice Presidency of the Republic. If on the date indicated in the first paragraph of numeral 9) of Article 77, none of the candidatures obtains the required majority, a second election between the two candidates with the most voted for shall be held on the last Sunday of the month of November of the same year.


In addition, the guaranties established for suffrage in Section III shall govern, the Republic being considered as a single electoral circumscription.


Only natural citizens in full exercise of their civil rights and who have attained thirty-five years of age may be elected.



Article 152


The President and Vice President shall hold office for five years and in order to again hold these offices it shall be necessary that five years have elapsed since the date of leaving office.


This provision includes the President in respect of the Vice Presidency but not the Vice President in respect of the Presidency, except as indicated in subsequent paragraphs.


The Vice President and any citizen who has occupied the Presidency during a permanent vacancy of more than one year may not be elected to those offices without a lapse of the same period of time as indicated in the first paragraph.


Likewise, the Vice President or the citizen who occupied the Presidency within the three months preceding an election may not be elected President.



Article 153


In the case of a definitive or temporary vacancy of the Presidency of the Republic, or for reasons of absence, resignation, cessation, or death of the President and of the Vice President, in such case, it will be assumed by the first titular Senator of the list most voted for of the political party by which they were elected, and who meets the qualifications required by Article 151 and is not impeded by that provided in Article 152. In his default, it shall be filled by the first titular [person] on the same list in exercise of the office that meets these qualifications, if [he] does not have these impediments, and so on successively.



Article 154


The remuneration of the President of the Republic shall be fixed by law prior to each election and may not be altered during his term of office.



Article 155


In the case of resignation, permanent incapacity, or death of the President and Vice President elect before assuming office, the Presidency and Vice Presidency shall be held, respectively, by the first and second persons on the list receiving the most votes for the Chamber of Senators, from the political party from which the President and the Vice President were elected, given that they meet the qualifications prescribed by Article 151, [and] are not impeded by that indicated in Article 152, and who hold office as Senators.


In their default, said offices will be filled by the other officeholders following their order on the same list who are serving as Senators and who meet these qualifications and do not have said impediments.



Article 156


If a President and Vice President of the Republic have not been declared elected by the Electoral Court as of the date they are to take office, or if their election was annulled, the outgoing President shall delegate the office to the President of the Supreme Court of Justice, who shall serve until the transmission is effected, during which time his judicial functions are suspended.



Article 157


Whenever the President-elect is temporarily incapacitated from assuming office or from performing his duties, he shall be replaced by the Vice President, and in default of the latter, in accordance with the procedure established by Article 153, for such time as the causes of the incapacity persist.



Article 158


On the first of March following the election, the President and Vice President of the Republic shall take office, after first making the following declaration in the presence of both Chambers meeting in joint session as General Assembly: "I, N.N., promise on my honor loyally to fulfill the office which has been entrusted to me, and to guard and defend the Constitution of the Republic."



Article 159


The President of the Republic shall represent the State both at home and abroad.



Chapter II



Article 160


The Council of Ministers shall be composed of the heads of the several Ministries or the persons acting in their place, and it shall have exclusive competence over all acts of government and administration submitted to it by the President of the Republic or his Ministers on topics relating to their respective departments. It shall also have exclusive competence in respect of the cases covered by items 7 (declaration of urgency), 16, 19, and 24 of Article 168.



Article 161


It shall be presided over by the President of the Republic, who shall have a voice in the discussions and a vote on resolutions which shall be decisive in case of a tie, even if this had resulted from his own vote.


The Council of Ministers shall be convoked by the President of the Republic whenever he deems it desirable or when requested by one or more Ministers to discuss matters of their respective departments; and it must meet within twenty four hours following the date of the call.



Article 162


The Council shall hold a meeting if a majority of its members are present, and its decisions shall be adopted by an absolute a majority vote of the members present.



Article 163


A discussion may be terminated at any time and by the same majority. A motion to that effect is not debatable.



Article 164


Any decisions of the Council of Ministers may be revoked by the vote of an absolute majority of its members.



Article 165


Decisions which had originally been agreed upon by the President of the Republic and a Minister or Ministers may be revoked by the Council by an absolute majority of those present.



Article 166


The Council of Ministers shall adopt its internal regulations.



Article 167


Whenever a Minister is temporarily in charge of another Ministry, only a single vote is counted in the Council of Ministers.



Chapter III



Article 168


The President of the Republic, acting with the respective Minister or Ministers, or with the Council of Ministers, has the following duties:







1.
The preservation of internal order and tranquility, and external security;






2.
The supreme command of all armed forces;






3.
To grant retirement and regulate the pensions of civilian and military employees, in accordance with the laws;






4.
To publish and circulate without delay all laws which, in accordance with Section VII, are ready to be published and circulated; to enforce them and see that they are enforced, and to issue such special regulations as may be necessary for their execution;






5.
To inform the Legislative Power, at the beginning of regular sessions, of the state of the Republic and of the improvements and reforms which he considers worthy of its attention;






6.
To set forth objections or make observations concerning bills which the Legislative Power sends him, and to suspend or oppose their promulgation in the manner provided in Section VII;






7.
To propose bills to the Chambers or amendments to laws previously enacted. Such bills may be submitted with a declaration of urgent consideration.







The declaration of urgency must be made simultaneously with the submission of such proposal, in which case they must be considered by the Legislative Power within the periods stated below, and they shall be considered as adopted if within such periods they have not been expressly rejected and no substitute proposal has been adopted. Their adoption shall follow these rules:









a.
The Executive Power may not send more than one bill with a declaration of urgency to the General Assembly at the same time, nor may he submit a new bill under those conditions before the period for the consideration of one previously submitted has expired;






b.
Draft budgets may not be given this qualification nor bills which require a three-fifths or two-thirds vote of the full membership of each Chamber;






c.
Each Chamber by a vote of three-fifths of its total membership may void the declaration or urgency, after which the normal procedure prescribed in Section VII shall be applicable;






d.
The Chamber that first receives the bill must consider it within a period of forty-five days. When the first thirty days have elapsed, the Chamber shall be convoked to extraordinary session for the consideration of the bill. When the fifteen days of such convocation have elapsed and the bill has not been expressly rejected, it shall be regarded as approved by that Chamber in the form in which it was submitted by the Executive Power, and it shall be immediately and of office communicated to the other Chamber;






e.
The second Chamber shall have thirty days to give its opinion and if it approves a different text from the one submitted by the first, it shall be returned to it, which shall have fifteen days for its consideration. If this new period expires without an express decision, the bill shall be immediately and of office submitted to the General Assembly. If the period of thirty days expires without express rejection of the bill, it shall be considered approved by this Chamber in the form in which it was presented by the Executive Power and it shall be communicated to it immediately and of office, if it corresponds to it, or in the same form to the first Chamber, if it approved a different text than that of the Executive Power;






f.
The General Assembly shall have ten days for its consideration. If this new period expires without an express decision the bill shall be considered approved in the form in which it was voted by the last Chamber to give its express approval.







The General Assembly, if it makes an express declaration, shall do it in conformity with Article 135;






g.
Whenever a bill containing a declaration of urgency is rejected by either of the two Chambers, the provisions of Article 142 shall apply;






h.
The period allowed for consideration by the first Chamber shall begin to run on the day following the date of receipt of the bill by the Legislative Power. Each of the subsequent periods shall begin to run automatically upon expiration of the immediately preceding period or as of the day following the date of receipt by the pertinent organ if there has been express approval before expiration of the period.






8.
To convoke the Legislative Power to special sessions, specifying the matters which give rise to the convocation, in accordance with the provisions of Article 104;






9.
To confer civilian and military offices in accordance with the Constitution and the laws;






10.
To remove employees for inefficiency, dereliction of duty or malfeasance, with the consent of the Chamber of Senators in all cases, or during its recess, with that of the Permanent Commission; in cases of malfeasance, the matter shall be submitted to the courts. Diplomatic and consular officers may likewise be dismissed with the previous consent of the Chamber of Senators for the commission of acts which affect their good name or the prestige of the country and of the office they hold. If the Chamber of Senators or Permanent Commission does not take definite action within ninety days, the Executive Power may proceed with the dismissal without the consent requested;






11.
To grant military promotions in accordance with the laws, the consent of the Chamber of Senators, or during its recess, of the Permanent Commission, being required for promotions to colonel or higher ranks;






12.
To appoint consular and diplomatic personnel, the consent of the Chamber of Senators, or during its recess, of the Permanent Commission, being necessary for the appointment of Chiefs of Mission. If the Chamber of Senators or the Permanent Commission does not take action within sixty days, the Executive Power shall act without the requested consent.







The posts of Ambassador and Minister in the foreign service shall be regarded as positions of personal trust of the Executive Power, unless a law adopted by an affirmative vote of an absolute majority of the full membership of each Chamber shall provide otherwise.






13.
To appoint the Court Prosecutor [Fiscal de Corte] and other prosecuting attorneys [fiscales letrados] in the Republic, with the consent of the Chamber of Senators or of the Permanent Commission, as the case may be, by a three-fifths vote of the full membership. Such consent shall not be necessary for appointment of the Procurator of the State [Procurador del Estado] for the Contentious-Administrative Tribunal or for the prosecutors in the Ministries of Government and Treasury;






14.
To remove on his own initiative military and police employees and others which the law declares removable;






15.
To receive diplomatic agents and authorize foreign consuls to exercise their functions;






16.
To decree the severance of relations, and in accordance with a prior resolution of the General Assembly, to declare war, provided that arbitration or other pacific means to avoid it have been unsuccessful;






17.
To take prompt measures of security in grave and unforeseen cases of foreign attack or internal disorder, giving an account within twenty-four hours to a joint session of the General Assembly, or during its recess, to the Permanent Commission, of the action taken and its motives, the decision of the latter bodies being final.







With respect to persons, the prompt measures of security authorize only their arrest or removal from one place in the territory of the country to another provided they do not elect to leave it. This measure, like the others, must be submitted within twenty-four hours to a joint session of the General Assembly or to the Permanent Commission, which will make the final decision;







The detention shall not be at a place intended for the incarceration of criminals.






18.
To collect the revenues through its agencies in conformity with the laws and to appropriate them in accordance therewith;






19.
To prepare and submit the general budget annually to the General Assembly, in accordance with the provisions of Section XIV, and to render an itemized account of the expenditures made during the preceding year;






20.
To conclude and sign treaties, the approval of the Legislative Power being necessary for their ratification;






21.
To grant industrial privileges in accordance with the laws;






22.
To grant or withhold authorization to create any proposed Banks;






23.
To lend, at the request of the Judicial Power, the assistance of the public force;






24.
To delegate any powers considered desirable, by a resolution with reasons and under his political responsibility;






25.
The President of the Republic shall sign the resolutions and communications of the Executive Power, along with the Minister or Ministers concerned; otherwise no one is obligated to obey them.







Nevertheless, the Executive Power may provide that specified resolutions may be authorized by an act issued in accordance with previously established requirements;






26.
The President of the Republic may freely appoint a Secretary and an Assistant Secretary, who shall serve as such in the Council of Ministers.







Both shall cease to serve along with the President and they may be removed or replaced by him at any time.





Article 169


The payment of salary is not remitted for any other reasons than active service, superannuation, retirement or pension, in accordance with the laws.



Chapter IV



Article 170


The President of the Republic may not leave the national territory for more than forty-eight hours without the authorization of the Chamber of Senators.



Article 171


The President of the Republic shall enjoy the same immunities and shall be subject to the same disqualifications and prohibitions as Senators and Representatives.



Article 172


The President of the Republic may not be impeached except in the manner indicated in Article 93, and even then, only while he holds office or within six months thereafter, during which time he shall be subject to residence requirements, unless authorization to leave the country is granted by an absolute majority of the votes of the full membership of the General Assembly meeting in joint session.


If the impeachment is approved by a two-thirds vote of the total membership of the Chamber of Representatives, the President of the Republic shall be suspended from office.



Chapter V



Article 173


In each Department of the Republic there shall be a Chief of Police who shall be appointed for the respective period by the Executive Power, from among citizens who meet the qualifications for being Senator.


The Executive Power may remove or dismiss them whenever deemed appropriate.



SECTION X. The Ministers of State



Chapter I



Article 174


The Law, by absolute majority of members of each Chamber and at the initiative of the Executive Power, shall determine the number of Ministries, their own denomination and their attributions and competences as matters so determine, without prejudice to that provided in Article 181.


The President of the Republic, acting in the Council of Ministers, may redistribute attributions and competences.


The President of the Republic shall allot the Ministries to citizens who, by virtue of their parliamentary support, are assured of permanency in office.


The President of the Republic may require an express vote of confidence from the General Assembly for the Council of Ministers. To this effect he shall appear before the General Assembly, which shall decide without debate, by the vote of the absolute majority of the total of its members and within a period not greater than seventy-two hours from when the General Assembly receives the communication from the President of the Republic. If it does not meet within the time stipulated or, having met, does not adopt a decision, it shall be understood that the vote of confidence has been granted.


The Ministers shall cease in their responsibilities by resolution of the President of the Republic, without prejudice to that established in Section VIII.



Article 175


The President of the Republic may declare that the Council of Ministers lacks parliamentary support, if he so understands it.


Without prejudice to that provided in Article 174, this declaration empowers him to substitute one or more Ministers.


If it so occurs, the Executive Power may totally or partially substitute the unelected members of the Directorates of the Autonomous Entities and of the Decentralized Services, as well as, as the case may be, the General Directors of the latter, [and] these substitutions cannot be challenged before the Contentious-Administrative Tribunal.


The Executive Power, acting in the Council of Ministers, must solicit the approval of the Chamber of Senators, in accordance with Article 187, for the designation of new Directors or, as the case may be, General Directors. Once approval is obtained, the substitution may proceed.


The faculties granted in this article may not be exercised during the first year of the mandate of the Government nor during the twelve months before the assumption of the following government.


These faculties may also not be exercised with respect to the authorities of the University of the Republic.



Article 176


The same qualifications shall be required for a Minister as for a Senator.



Article 177


Upon the opening of each legislative period, the Ministers shall submit a concise report to the General Assembly, on all matters concerning their respective Ministries.



Article 178


Ministers of State shall be entitled to the same immunities and shall be subject to the same incompatibilities and prohibitions as Senators and Representatives, wherever pertinent.


They may not be impeached except in the manner indicated in Article 93 and even then, only while holding office. Whenever an impeachment is supported by a two-thirds vote of the full membership of the Chamber of Representatives, the impeached Minister is thereby suspended from his duties.



Article 179


The Minister or the Ministers shall be responsible for the decrees and orders that they may sign or issue with the President of the Republic, except in case of express resolution of the Council of Ministers in which the responsibility shall be with those who agreed to the decision, becoming effective in accordance with Articles 93, 102 and 103.


The Ministers shall not be exempt from responsibility for cause of crime even if they invoke the written or verbal order of the President of the Republic or the Council of Ministers.



Article 180


Ministers may attend the sessions of the General Assembly, of either Chamber, of the Permanent Commission, and of their respective standing committees, and may take part in debate but shall have no vote. The Undersecretaries of State shall have the same right, if so authorized by the respective Minister, except in the situations covered by Articles 119 and 147, in which case they may attend of accompanied by the Minister. In all cases, the Undersecretaries of State shall act under the responsibility of the Ministers.



Article 181


The powers and duties of the Ministers, in their respective portfolios and in accordance with the laws and regulations of the Executive Power, are as follows:







1.
To enforce the Constitution, laws, decrees, and resolutions;






2.
To formulate and submit to the consideration of superior authority, such projects of laws, decrees and resolutions as they may deem appropriate;






3.
To effect, within the limits of their functions, the payment of recognized debts of the State;






4.
To grant leaves of absence to the employees of their departments;






5.
To propose the appointment or discharge of employees of their divisions;






6.
To supervise administrative functions and adopt the necessary measures for their proper conduct, and to impose disciplinary penalties;






7.
To sign and communicate the resolutions of the Executive Power;






8.
To perform any other functions entrusted to them by laws or by measures adopted by the Executive Power in Council of Ministers, without prejudice to the provisions of Article 160;






9.
To delegate any functions deemed desirable, determined by a reasoned resolution and under their political responsibility.





Article 182


The functions of the Ministers and Undersecretaries shall be regulated by the Executive Power.



Chapter II



Article 183


Each Ministry shall have an Undersecretary who shall be proposed by and take office with the Minister, and whose services will terminate with the latter, unless reappointed.



Article 184


In the event of absence of the Ministers, the President of the Republic shall appoint an interim replacement, who should be another Minister or the Undersecretary of the respective portfolio.



SECTION XI. The Autonomous Entities and Decentralized Services



Chapter I



Article 185


The various services of the industrial and commercial domain of the State shall be administered by Boards of Directors or Directors General and shall have the degree of decentralization that is determined by this Constitution and by laws enacted with the approval of an absolute majority of the full membership of each Chamber.


Boards of Directors, if composed of salaried members, shall consist of five or seven members as the law may establish in each case.


The law, by a two-thirds vote of the full membership of each Chamber, may prescribe that the Decentralized Services shall be headed by a Director General, appointed according to the procedure indicated in Article 187.


In the conclusion of agreements between the Councils or Boards of Directors and international organizations or institutions or foreign governments, the Executive Power shall specify those cases that will require its prior approval, without prejudice to the powers pertaining to the Legislative Power, as established by Section V.



Article 186


The services of Posts and Telegraph, Customs and Ports Administrations, and Public Health may not be decentralized in the form of Autonomous Entities, although the law may grant them a degree of autonomy compatible with control by the Executive Power.



Article 187


Members of Boards of Directors and Directors General who are not elective shall be appointed by the President of the Republic in accord with the Council of Ministers, with the prior consent of the Chamber of Senators, granted on the basis of a proposal indicating the personal, functional, and technical qualifications, by a number of votes equal to three-fifths of the members elected as prescribed by Article 94, Section 1.


If the consent is not given within sixty days after receipt of the request, the Executive Power may make a new proposal or repeat his former request, and in the latter case he must obtain an affirmative vote of an absolute majority of the members of the Chamber of Senators.


By a three-fifths vote of the full membership of each Chamber, a law may establish some other system of appointment.



Article 188


A three-fifths vote of the full membership of each Chamber shall be required for a law to allow the admission of private capital in the organization or expansion of the assets of Autonomous Entities or Decentralized Services, as well as to regulate the participation in such cases that may pertain to shareholders on Boards of Directors.


The contribution of private capital and its representation on Councils or Boards of Directors shall never be greater than that of the State.


The State may, likewise, participate in the industrial, agricultural, or commercial activities of enterprises formed by workingmen's contributions, cooperatives, or private capital, if it has the free consent of the enterprise and conditions are previously agreed upon between the parties.


By an absolute majority of the full membership of each Chamber a law may authorize such participation in each case, ensuring participation of the State in the direction of the enterprise. Its Representatives shall be governed by the same rules as are the Directors of Autonomous Entities and Decentralized Services.


The provisions of this Article will not be applicable to the public services of potable water and sanitation.



Article 189


A two-thirds vote of the full membership of each Chamber shall be required to create new Autonomous Entities and to dissolve those in existence.


The law by three-fifths of the votes of the total of the membership of each Chamber, may declare elective the designation of the members of the Boards of Directors, determining in each case the persons or the Bodies interested in the service, who have effected this election.



Article 190


The Autonomous Entities and Decentralized Services may not conduct any business foreign to that specifically assigned to them by law, nor may they devote any of their resources to purposes foreign to their normal activities.



Article 191


The Autonomous Entities, Decentralized Services, and in general all autonomous administrative agencies with their own assets, regardless of their juridical nature, shall publish periodic statements which shall clearly show their financial condition. The law shall specify the content and yearly number thereof and each shall be countersigned by the Tribunal of Accountants.



Article 192


The members of Boards of Directors or Directors General shall terminate their positions whenever, in accordance with pertinent rules, their successors have been appointed or elected.


Permanent vacancies shall be filled by the procedure established for the initial filling of the respective positions, but the law may provide that alternates may be elected jointly with elected principals and replace the latter in the event of a temporary or permanent vacancy.


A law, enacted by an absolute majority of the full membership of each Chamber, shall regulate the procedure governing temporary vacancies, without prejudice to the provisions of the preceding paragraph.


Persons may be reelected or appointed to another Board of Directors or as another Director General provided their conduct has not been subject to objection by the Tribunal of Accounts by a vote of at least four of its members.



Article 193


The outgoing Boards of Directors or Directors General must submit an accounting of their work to the Executive Power, after report by the Tribunal of Accounts, without prejudice to liabilities incurred, in accordance with the provisions of Section XIII.



Article 194


The final decisions of the Autonomous Entities may only be appealed or reviewed before the Contentious-Administrative Tribunal or the Judicial Power, as provided in this Constitution or the laws, without prejudice to the provisions of Articles 197 and 198.



Article 195


A Social Welfare Bank [Banco de Previsión Social] is created, as an autonomous entity, charged with coordinating state social welfare services and organizing social security, pursuant to the rules to be established by a law which must be enacted within a period of one year.


Its Directors may not be candidates for any elective office until one governmental term has elapsed following their termination, the provisions of Article 201, third paragraph, being applicable in this case.



Article 196


There shall be a Central Bank of the Republic, which shall be organized as an Autonomous Entity, and it shall have the powers and duties specified in a law approved by an absolute majority of the full membership of each Chamber.



Article 197


Whenever the Executive Power considers any act of the Boards of Directors or Directors General to be inappropriate or illegal, he may make such objections as are deemed pertinent and he may order the suspension of acts to which he has objected.


Should these objections be disregarded, the Executive Power may order such ramifications, corrections, or removals as the case may demand, communicating this to the Chamber of Senators, which shall render a final decision. Where pertinent, the provisions of the second and third paragraphs of Article 198 shall apply.



Article 198


The provisions of the preceding article shall not affect authority of the Executive Power to remove members of Boards of Directors or Directors General, with the approval of the Chamber of Senators, in cases of inefficiency, neglect, or malfeasance in the exercise of their functions or for the commission of acts which affect their reputation or the prestige of the institution with which they are connected.


If the Chamber of Senators does not act within a period of sixty days, the Executive Power may effect the removal.


Whenever he deems it necessary, the Executive Power, acting in Council of Ministers, may replace members of Boards of Directors or Directors General, the removal of whom he had requested approval, by members of Boards of Directors or Directors General or other Entities, as interim appointments until the Chamber of Senators has acted.


The dismissals and removals provided for in this and the preceding article shall not give right to any appeal before the Contentious-Administrative Tribunal.



Article 199


Amendment to the Organic Charter of the State Banks require an absolute majority of the votes of the full membership of each Chamber.



Article 200


Members of the Boards of Directors or Directors General of the Autonomous Entities or the Decentralized Services may not be appointed to posts, not even to honorary posts, which are directly or indirectly connected with the institution to which they belong. This provision does not include Council Members or Directors of educational services, who may be reelected as teachers or professors and appointed to the post of Dean or to honorary teaching positions.


This inhibition shall be effective for a period of one year following the termination of the functions on which it is based, whatever may be the reason for such termination, and shall include any other post, professional or otherwise, even though not permanent in character nor with fixed remuneration.


Nor may members of Boards of Directors or Directors General of the Autonomous Entities or Decentralized Services simultaneously practice professions or engage in activities which directly or indirectly bear relation to the institution with which they are connected.


The provisions of the two preceding paragraphs are not applicable to teachers.



Article 201


In order to become candidates as Legislators, members of Boards of Directors or Directors General of the Autonomous Entities and the Decentralized Services must terminate their position at least twelve months prior to the date of the election.


In such cases, the mere presentation of a resignation based on these grounds shall effect an immediate termination of office.


Electoral Organizations shall not certify lists which include candidates who have not complied with this requirement.



Chapter II



Article 202


Higher, Secondary, Primary, Normal, Industrial and Artistic public education shall be governed by one or more Autonomous Councils of Directors.


Other State teaching services shall also be entrusted to Autonomous Councils of Directors if the law so provides by a two-thirds vote of the full membership of each Chamber.


The Public Education entities shall be consulted by the Parliamentary Committees for advisory purposes, in the drafting of laws relating to their services. Each Chamber may fix a time for such consultations.


The law shall provide for the coordination of education.



Article 203


The Councils of Directors for teaching services shall be appointed or elected in such manner as may be provided by law by an absolute majority of votes of the full membership of each Chamber.


The Council of Directors of the University of the Republic shall be appointed by the organs of which it is composed, and the Councils of these organs shall be elected by teachers, students, and alumni, in accordance with provisions of a law to be passed by the majority indicated in the preceding paragraph.



Article 204


The Councils of Directors shall have such powers and duties as may be determined by a law approved by an absolute majority of the full membership of each Chamber.


These Councils shall establish Statutes for their officials in conformity with the bases provided in Articles 58 and 61 and such fundamental rules as the law may provide, taking into consideration the special features of the Entity.



Article 205


Articles 189, 190, 191, 192, 193, 194, 198 (paragraphs 1 and 2), 200, and 201 shall be applicable, wherever pertinent, to the various educational services.



SECTION XII. The National Economic Council



Chapter I



Article 206


The law may create a National Economic Council, to be advisory and honorary in character, composed of Representatives of the economic and professional interests of the country. The law shall specify the form of organization and the functions thereof.



Article 207


The National Economic Council shall communicate with the Public Powers in writing but it may argue its points of view before the Legislative Committees, through one or more of its members.



SECTION XIII. The Tribunal of Accounts



Chapter I



Article 208


The Tribunal of Accounts shall be composed of seven members, who must meet the same qualifications as those required of a Senator.


They shall be appointed by the General Assembly by a two-thirds vote of its full membership.


The prohibitions contained in Articles 122, 123, 124, and 125 shall apply in this respect.


The terms of members shall end when the General Assembly which replaces the one that appointed them makes appointments for the new period.


They may be reelected, and for each member there shall be three alternates for cases of vacancy, temporary disability or leave of absence.



Article 209


The members of the Tribunal of Accounts are responsible to the General Assembly, in joint session, for the faithful and accurate fulfillment of their functions. The General Assembly may remove them in case of inefficiency, neglect, or malfeasance, by a two-thirds vote of its full membership.



Article 210


The Tribunal of Accounts shall have functional autonomy, which shall be regulated by a law to be drafted by the Tribunal itself. The law may also give it other functions not specified in this Section.



Article 211


It shall be the province of the Tribunal of Accounts:







a.
To deliver opinions and furnish information on budget matters;






b.
To supervise expenditures and payments, in accordance with the rules and regulations to be established by law, for the sole purpose of certifying as to their legality, appending whenever necessary any pertinent objections. Should the respective auditor persist, he shall communicate the matter to the Tribunal, without prejudice to compliance with the order.







Should the Tribunal of Accounts in turn maintain its objections, it shall communicate detailed information to the General Assembly, or to whoever may be acting in its stead, for appropriate action.







In the Departmental Governments, Autonomous Entities and Decentralized Services, the duties to which this paragraph refers may be performed under like conditions through the intermediary of the respective accountants or officials acting in their stead, who shall perform such duties under the supervision of the Tribunal of Accounts, subject to the provisions of law, which may extend this rules to other public services administering funds;






c.
To deliver opinions and furnish information with respect to the submission of accounts and activities of all the organs of the State, including Departmental Governments, Autonomous Entities and Decentralized Services, regardless of their nature, as well as, insofar as appropriate action in cases of responsibility is concerned, setting forth the pertinent considerations and objections;






d.
To present to the General Assembly an annual report relative to the rendering of accounts required under the preceding paragraph;






e.
To intervene in all matters relating to the financial activities of the organs of the State, the Departmental Governments, Autonomous Entities and Decentralized Services, and to report to the appropriate authority all irregularities in the management of public funds or infractions of budgetary and accounting laws;






f.
To issue ordinances on accounting which shall be binding on all organs of the State, Departmental Governments, Autonomous Entities and Decentralized Services, regardless of their nature;






g.
To draft its budget, which it shall submit to the Executive Power to be included in the general budget. The Executive Power, with such modifications as it may see fit to make, shall transmit it to the Legislative Power for final action.





Article 212


The Tribunal of Accounts shall exercise supervision in all matters within its competence and, subject to the provisions of its Organic Law, over all offices of accounts, collections and payments of the State, Departmental Governments, Autonomous Entities and Decentralized Services, regardless of their nature, and it may propose to appropriate officials such changes as it may consider advisable.



Article 213


The Tribunal of Accounts shall present to the Executive Power the draft of a Law on Accounting and Financial Administration, and the Executive Power shall submit it to the Legislative Power with such suggestions as it may deem appropriate. Such draft shall include regulatory provisions covering financial and economic administration, and particularly the organization of the accounting and collection services; the requisites, for purposes of supervision, for the acquisition and alienation of property and the making of contracts affecting the Public Wealth [Hacienda Pública] and for making effective preventive supervision of receipts, expenditures and payments; and the responsibilities and guaranties which shall be exacted from officials who have to do with the handling of the patrimony of the State.



SECTION XIV. The Public Wealth



Chapter I



Article 214


The Executive Power shall draft, with the assistance of the Office of Planning and Budget, the National Budget for its term of Government and shall present it to the Legislative Power within the first six months of the exercise of its mandate.


The National Budget shall be drafted and adopted with a structure that shall contain:







a.
The current expenses and investments of the State distributed into each Chapter by program;






b.
The functional wage scales and salaries distributed into each Chapter by program;






c.
The revenues and the estimate of their amount, as well as the percentage that, over the total amount of resources, corresponds to the Departmental Governments. To this effect, the Sectoral Commission referred to in Article 230, shall assist concerning the percentage to be established thirty days before the period established in the first paragraph expires. If the Office of Planning and Budget does not share its opinion, it shall be presented equally to the Executive Power, and the latter shall communicate it to the Legislative Power;







The Departmental Governments shall remit to the Legislative Power, within the six months after the close of the fiscal year, a rendering of accounts of the resources received by application of this literal, with a precise indication of the amounts of the allocations made.






d.
The norms for the execution and interpretation of the budget.




The foregoing parts may be the object of separate laws by reason of the subject matter they include.


The Executive Power, within six months after the close of a fiscal year, to coincide with the calendar year, shall present to the Legislative Power the Rendition of Accounts and the Balance of Budgetary Execution corresponding to that [fiscal] year, and it may propose any modifications that are deemed indispensable in the total amount of expenditures, investments, and salaries or revenues and may effect creations, suppressions and modifications, in programs for duly justifiable reasons.



Article 215


The Legislative Power exclusively shall pass upon the overall amount of each item, program, the objective thereof, wage scales and number of officials, and revenues, but it may not make changes that will mean greater expenditures than those proposed.



Article 216


A special Section in the budgets may be established by law which shall comprise the Ordinary Permanent Expenditures of the administration, for which a periodic revision is not necessary.


Items shall not be included in the budgets when they cover a period longer than the term of office of the Government or which do not refer exclusively to its interpretation or execution.


All budgetary drafts shall be transmitted to the appropriate official for consideration and approval, including a comparison with the current budgets.



Chapter II



Article 217


Each Chamber must pass upon the draft budgets or laws governing rendition of accounts within forty-five days after they are received.


If they have not acted within that period, the draft or drafts shall be considered rejected.



Article 218


Whenever a draft approved by one Chamber is modified by the other Chamber, the Chamber that approved it originally must pass upon the modifications within the next fifteen days, after which or if the modifications are rejected, the draft shall go to the General Assembly.


The General Assembly must pass upon it within the next fifteen days.


If the General Assembly does not act within that period, the drafts shall be considered rejected.



Article 219


Supplementary or substitutive messages may be sent only in the exclusive case of the Draft of the National Budget and then only within twenty days form the first receipt of the draft in each Chamber.



Chapter III



Article 220


The Judicial Power, the Contentious-Administrative Tribunal, the Electoral Court, the Tribunal of Accounts, the Autonomous Entities and Decentralized Services, with the exception of those included in the article following, shall draft their respective budgets and present them to the Executive Power, which shall include them in the draft general budget. The Executive Power may modify the original drafts and shall submit them, with the modifications, to the Legislative Power.



Article 221


The budgets of the industrial or commercial entities of the State shall be drafted by each of these and submitted to the Executive Power and to the Tribunal of Accounts five months before the beginning of each fiscal period, with the exception of the period following an election year, when it may be submitted at any time.


The Tribunal of Accounts shall report thereon within thirty days after receipt.


The Executive Power, with the advice of the Office of Planning and Budget, may make objections, and in such case, as well as when the Tribunal of Accounts offers objections, the budget is returned to the respective Entity.


If the Entity accepts the objections of the Executive Power and the report of the Tribunal of Accounts, the modified drafts are returned to the Executive Power for approval of the budget, and their inclusion in the National Budget for informational purposes.


If the agreement called for in the foregoing paragraph is not attained, the draft budgets shall be transmitted to the General Assembly, with the added information.


The General Assembly, in joint session, shall settle the differences, subject to the provisions of Article 215, by a two-thirds vote of its full membership. If no decision is reached within forty days, the budget with the objections of the Executive Power shall be considered adopted.


The report of the Tribunal of Accounts requires an affirmative vote of the majority of its members.


The law establishes, previously informed of that referred by the Entities and the Tribunal of Accounts and the opinion of the Executive Power presented with the assessment of the Office of Planning and the Budget, the percentage that each Entity must designate to salaries of management and administration.



Chapter IV



Article 222


The provisions of Articles 86, 133, 214, 215, 216 and 219 shall apply to the departmental budget, wherever pertinent.



Article 223


Each Intendant shall draft the Departmental Budget which shall be in effect during his term of office and he shall submit it for consideration by the Departmental Board within the first six months of his term.



Article 224


The Departmental Boards shall consider the draft budgets prepared by the Intendants within four months after they are submitted.



Article 225


The Departmental Boards may modify the draft budgets only to increase revenues or decrease expenditures and may not give approval to any draft which indicates a deficit, and they may not create positions on their own initiative.


Prior to approval of the budget, the Board shall request reports from the Tribunal of Accounts, which shall act within twenty days, and may offer objections only as to errors in the calculation of revenues, the omission of budgetary obligations, or the violation of applicable constitutional or legal provisions.


If the Board accepts the objections of the Tribunal of Accounts, or does not dispute them, the budget is definitively approved.


In any case the Board may not make other changes subsequent to the report submitted by the Tribunal of Accounts.


If the Departmental Board does not accept the objections offered by the Tribunal of Accounts, the budget and statement of facts of the case shall be submitted to the General Assembly which, meeting in joint session, shall pass on the discrepancies within a period of forty days, and if no decision is reached, the budget shall be considered approved.



Article 226


Upon expiration of the period described in Article 224, if the Departmental Board has not taken final action, the draft budget submitted by the Intendant shall be considered to be rejected.



Article 227


Departmental budgets which are declared to be in effect shall be communicated to the Executive Power for inclusion in the general budget, as information, and to the Tribunal of Accounts with the facts concerning its objections, if any.



Chapter V



Article 228


Supervision of the execution of the budgets and the exercise of control in all matters relating to the Public Wealth shall be vested in the Tribunal of Accounts.


As long as a draft budget has not been approved, the previous budget shall continue to be in effect.



Article 229


The Legislative Power, the Departmental Boards, the Autonomous Entities and Decentralized Services may not approve budgets, create offices, make increases in salaries and retirement allowances, or approve increases in items for wages or contracted services, within twelve months prior to the date of the regular elections, with the exception of the allotments referred to in Articles 117, 154, and 295.



Chapter VI



Article 230


There shall be an Office of Planning and Budget that shall depend directly the Presidency of the Republic. It shall be directed by a Commission composed of representatives of the Ministers connected with development and by a Director appointed by the President of the Republic that presides over it.


The Director must have the qualifications necessary to be a Minister and must be a person of recognized competence in the subject. His position shall be one of specific confidence of the President of the Republic.


The Office of Planning and Budget shall communicate directly with the Ministries and Public Organisms in the carrying out of its functions.


It shall form Sectoral Commissions on which workers and public and private enterprises must be represented.


The Office of Planning and Budget shall assist the Executive Power in the formulation of the plans and programs of development, as well as in the planning of the policies of decentralization that shall be executed:







A.
By the Executive Power, the Autonomous Entities and the Decentralized Services, with respect to their corresponding duties.






B.
By the Departmental Governments with respect to the duties that the Constitution and the Law assign to them. To this effect a Sectoral Commission shall be formed that shall be exclusively composed of delegates of the Congress of Intendants and of the competent Ministers, who shall propose plans of decentralization that, with the prior approval of the Executive Power, shall be applied by the corresponding organisms. Without prejudice to the latter, the law may establish the number of the members, the duties and the attributions of this Commission, as well as regulate its functioning.




The Office of Planning and Budget shall also have the other duties that by other provisions are expressly assigned to it as the law determines.



Article 231


By an absolute majority of the full membership of each Chamber a law may provide for expropriations pertinent to economic development plans and programs, proposed by the Executive Power, with just compensation and pursuant to the rules stated in Article 32.



Article 232


This compensation need not be paid in advance, but in such a case the law must expressly provide for the resources necessary to ensure its payment in full at the time specified, which shall never be more than ten years; the entity making the expropriation may not take possession of the property without first having paid at least one-fourth of the total compensation.


Small property owners, to be defined by law, shall always receive full compensation before possession of the property is taken.



SECTION XV. The Judicial Power



Chapter I



Article 233


The Judicial Power shall be vested in the Supreme Court of Justice and in the Tribunals and Courts as prescribed by law.



Chapter II



Article 234


The Supreme Court of Justice shall be composed of five members.



Article 235


The following qualifications are required in order to be a member of the Supreme Court of Justice:







1.
Forty years or over;






2.
Native citizenship in exercise of the rights thereof, or legal citizenship with ten years exercise thereof and twenty-five years of residence in the country;






3.
To have been a lawyer for ten years, or as such to have been a member of the Judiciary or the Public or Fiscal Ministry for a period of eight years.





Article 236


The members of the Supreme Court of Justice shall be appointed by the General Assembly by a two-thirds vote of its full membership. The appointment must be made within ninety days after a vacancy has occurred, for which purpose the General Assembly shall be called into special session. If this period expires without an appointment having been made, the appointment as member of the Supreme Court of Justice shall go automatically to the member of the Appellate Tribunals having the longest service in such post, and, if there is equal seniority, to the person who has served longest in the Judiciary or in the Public or Fiscal Ministry or prosecution service.


In cases of vacancy, and as long as they are not filled, and of challenge, excuse, or disability in fulfilling the judicial function, the Supreme Court shall be constituted in the manner prescribed by law.



Article 237


The members of the Supreme Court of Justice shall serve for ten years, without prejudice to the provisions of Article 250, and they may not be re-elected until after a lapse of five years following the previous term.



Article 238


Their compensation shall be fixed by the Legislative Power.



Chapter III



Article 239


The Supreme Court of Justice shall:







1.
Try all violators of the Constitution, without exception; offenses against the law of nations and cases in admiralty; questions relating to treaties, pacts and conventions with other States; and take cognizance of cases involving diplomatic Representatives in such cases as are contemplated in international law.







In the aforementioned matters and in all others in which the Supreme Court has original jurisdiction, it shall be the province of the law to decide on the procedure to be followed, which in any case shall be public and shall require final judgments, with opinions and express reference to the law that is applied;






2.
Exercise directive, corrective, advisory, and economic supervision over the Tribunals, Courts and other dependencies of the Judicial Power;






3.
Prepare the draft budgets of the Judicial Power and transmit them in due course to the Executive Power for inclusion in the draft of the general budget, together with such modifications as may be deemed appropriate;






4.
With the approval of the Chamber of Senators, or during its recess with that of the Permanent Commission, appoint the citizens who shall compose the Appellate Tribunals, such appointments to be contingent upon the following:









a.
A favorable vote of three of its members, for candidates who belong to the Judiciary or the Public Ministry;






b.
A favorable vote of four, for candidates not having the qualifications of the foregoing paragraph;






5.
Appoint the Lawyer Judges [jueces letrados] of all grades and classes, an absolute majority of all members of the Supreme Court being required in each case.







These appointments shall be permanent in character from the moment they are made whenever the candidates concerned are citizens who have served at least two years in the Judiciary, the Public or Fiscal Ministry, or as a justice of peace, in positions which must be filled by lawyers.







If such officials had less seniority in their respective posts, they shall be considered as Interim Lawyer Judges for a period of two years, counting from the date of their appointment, and citizens newly taken into the Magistracy shall have a like classification for the same period.







During such interim period the Supreme Court may at any time remove the Interim Lawyer Judge by absolute majority of all its members. At the end of the period the appointment shall be considered confirmed in full right;






6.
Appoint the permanent Official Defenders and Justices of the Peace by absolute majority of all members of the Supreme Court of Justice;






7.
Appoint, promote, or remove, by a vote of four of its members, the employees of the Judicial Power, in accordance with the provisions of Articles 58 to 66, wherever pertinent;






8.
Perform such other duties as the law may prescribe.





Article 240


In the exercise of its functions, it shall address itself directly to the other powers of the State, and its President shall be empowered to attend the parliamentary committees, with a voice in discussions but no vote, when they deal with matters of interest to the Administration of Justice, and may promote therein the progress of bills for judicial reforms and amendments to the Codes of Procedure.



Chapter IV



Article 241


There shall be established such Appellate Tribunals as the law may determine, and with such powers as the law may confer upon them. Each of such Tribunals shall consist of three members.



Article 242


To be a member of an Appellate Tribunal requires the following qualification:







1.
Thirty-five years of age or more;






2.
Native citizenship in full exercise of such rights, or legal citizenship exercised for at least seven years;






3.
To have been a lawyer for at least eight years or to have been engaged in such capacity in the Judiciary or Public Ministry for six years.





Article 243


The members of the Appellate Tribunals shall remain in office during good conduct, up to the limit imposed by Article 250.



Chapter V



Article 244


The law shall fix the number of Lawyer Courts [juzgados letrados] in the Republic, consistent with the exigencies of a most prompt and efficient administration of Justice, and shall indicate the location of the seat of each of these, its powers, and the manner of exercising them.



Article 245


To be a Lawyer Judge the following requirements must be met:







1.
Twenty-eight years of age or more;






2.
Native citizenship in full exercise thereof, or legal citizenship for four years or more;






3.
To have been a lawyer for at least four years or to have been engaged in such capacity in the Public or Fiscal Ministry or as a justice of the peace for at least two years.





Article 246


Lawyer judges who render effective service shall remain in office during good conduct, up to the limit imposed by Article 250. Notwithstanding, and for reasons of the good of the service, the Supreme Court may transfer them at any time, from their office or place or from both, provided such transfer is decided upon after hearing the Court Prosecutor, and subject to the following conditions:







1.
Vote of approval of three members of the Supreme Court in favor of the transfer, if the new office does not imply a reduction in grade or remuneration or both, as compared with the former;






2.
Vote of approval of four of its members in favor of the transfer if the new office does imply a reduction in grade or remuneration, or both, as compared with the former.





Chapter VI



Article 247


To be a Justice of the Peace the following requirements are prescribed:







1.
Twenty-five years of age or more;






2.
Native citizenship in full exercise thereof, or legal citizenship for two years.




To the qualifications stated there should be added the requirement that candidates for Justice of the Peace in the Department of Montevideo must be lawyers, and either lawyer or notary public in the capitals and citizens of the other departments or in any other town of the Republic where the judicial activity so demands, in the opinion of the Supreme Court.



Article 248


There shall be as many Justice of the Peace Courts in the Republic as there are judicial districts into which the territory of the departments is divided.



Article 249


Justices of the Peace shall hold office for four years and may be removed at any time, if the best interests of the public service so demand.



Chapter VII



Article 250


The services of all members of the Judicial Power shall cease upon their attaining the age of seventy years.



Article 251


Positions under the Judiciary shall be incompatible with any other salaried public office, with the exception of professorships in law in higher public education, and with any other permanent honorary function except those particularly connected with the judiciary.


To occupy any such position the prior authorization of the Supreme Court of Justice shall be required, by an absolute majority of all its members.



Article 252


Magistrates and all persons attached to internal offices and sections of the Supreme Court, Tribunals and Courts shall be prohibited, under penalty of immediate dismissal, from conducting, defending, or handling judicial cases, or from acting, except as required by their official duties, in any way in connection therewith, even by voluntary jurisdiction. The violation shall be officially declared as soon as it becomes known. This prohibition shall be without effect solely with respect to personal matters of the official or of his wife, children and parents.


With reference to the personnel of offices or sections, these may also be subject to such exceptions as may be established by law.


The law may also lay down individual prohibitions with respect to officials or employees of staffs not covered by the first paragraph of this article.



Chapter VIII



Article 253


Military jurisdiction shall be limited to military offenses and to a state of war.


Common offenses committed by the military in time of peace, regardless of the place in which they are committed, shall be subject to the ordinary courts.



Article 254


The administration of justice shall be gratis for those who are declared paupers according to law. In suits in which such a declaration has been made in favor of the plaintiff, the defendant shall enjoy a like privilege up to the time of final judgment, which shall confirm his right thereto if such judgment declares the plaintiff guilty of bringing suit without sufficient cause.



Article 255


No suit in a civil matter may be brought without first showing that settlement has been attempted before a Justice of the Peace, save for those exceptions established by law.



Chapter IX



Article 256


Laws may be declared unconstitutional by reason of form or content, in accordance with the provisions of the following articles.



Article 257


The Supreme Court of Justice has original and exclusive jurisdiction in the hearing and decision of such matters; and must render its decision in accordance with the requirement for final decisions.



Article 258


The declaration of the unconstitutionality of a law and the inapplicability of the provisions affected thereby, may be requested by any person who considers that his direct, personal, and legitimate interest is injured:







1.
By means of lawsuit, which must be filed before the Supreme Court of Justice;






2.
By plea of exception, which may be made in any judicial proceeding.




A judge or court which hears any judicial proceeding, or the Contentious-Administrative Tribunal, as the case may be, may also request the declaration of unconstitutionality of a law and its inapplicability, before rendering a decision.


In this case and in that provided in subparagraph 2 above, the proceedings shall be suspended and the case referred to the Supreme Court of Justice.



Article 259


The decision of the Supreme Court of Justice shall refer exclusively to the concrete case and shall have effect solely on the proceedings for which it was rendered.



Article 260


Decrees of the Departmental Governments which have the force of law within their jurisdictions may also be declared unconstitutional, subject to the provisions of the preceding articles.



Article 261


The law shall prescribe the pertinent procedure.



SECTION XVI. The Government and Administration of the Departments



Chapter I



Article 262


The Government and Administration of the Departments, with the exception of the services of public security, shall be exercised by a Departmental Board and an Intendant. They shall have their seats in the capital of each Department and shall initiate their functions sixty days after their election.


There may be a local authority in each community that possesses the minimum conditions that the law establishes. There may also be, one or more, in the urban section of the departmental capitals, if the Departmental Board so decides at the initiative of the Intendant.


The Law shall establish the departmental and the municipal matters, in order to limit the respective duties of the departmental and local authorities, as well as the juridical powers of their organs, without prejudice to that provided in Articles 273 and 275.


The Intendant, in agreement with the Departmental Board, may delegate to the local authorities the execution of specific duties, in their respective territorial circumscriptions.


The Departmental Governments may agree, amongst themselves and with the Executive Power, as well as with the Autonomous Entities and the Decentralized Services, concerning the organization and the provision of their own or common services and activities as much in their respective territories as in regional or interdepartmental form.


There shall be a Congress of Intendants, composed of those who will receive the title of this office or who have exercised it, with the goal of coordinating the policies of the Departmental Governments. The Congress, which may also conclude the agreements to which the preceding paragraph refers, shall communicate directly with the Powers of the Government.



Article 263


The Departmental Boards shall consist of thirty-one members.



Article 264


To be a member of a Departmental Board it is required to be eighteen years of age; [to have] natural or legal citizenship with three years of exercise and; be a native of the Department or be a resident in it for three years preceding at least.



Article 265


Members of the Departmental Boards shall hold office for four years. Three times as many alternates as the number of members shall be elected at the same time.



Article 266


The Intendants shall hold office for five years and may be re-elected, once only, with the requirement that to be a candidate they must resign at least three months in advance of the date of the election.



Article 267


To be an Intendant requires the same qualifications as for a Senator, and in addition, that of being a native of the Department or a resident thereof for at least three years prior to assuming office.



Article 268


Simultaneously with an Intendant four alternates shall be elected, who may be called upon in their order of election to perform the duties in the event of a vacancy in the post, a temporary impediment, or leave of absence of the principal. Non-acceptance of the post by an alternate shall mean the loss of his status as such, unless the call was to fill a temporary vacancy.


If the post of Intendant becomes permanently vacant and the list of alternates is exhausted, the Departmental Board shall elect a new principal by an absolute majority of its membership and for the remaining period of the current term. In the interim, or if the vacancy is temporary, the post shall be held by the President of the Departmental Board-provided he meets the provisions of Articles 266 and 267-and in his default, by the Vice Presidents if they meet the qualifications.


If on date he is to take office an Intendant has not been proclaimed elected or if the departmental election was nullified, the term of the outgoing Intendant shall be extended until the transfer of power is effected.



Article 269


The law, by a two-thirds vote of the full membership of each Chamber, may change the number of members on Departmental Boards.



Chapter II



Article 270


The Departmental Boards and Intendants shall be elected directly by the people, under the guaranties and in accordance with the rules of suffrage prescribed in Section III.



Article 271


The political parties shall select their candidates for Intendant through internal elections that shall be governed by the law approved by the vote of two-thirds of the members of each Chamber.


For the election of Municipal Intendant the votes in favor of each political party shall be accumulated by lema, however accumulation by sublema [faction] is prohibited.


The office of Municipal Intendant shall correspond to the candidate of the list most vote for of the political party most voted for.


The law, sanctioned by the majority stipulated in the first paragraph, may establish that each party may present a sole candidate for Municipal Intendant.



Article 272


The positions of members of the Departmental Boards shall be distributed among the various lemas proportionally to the electoral quantity of each, without prejudice to the provisions of the following paragraphs.


If the lema that won the office of Intendant received only a plurality of votes that lema shall be allotted the majority of seats on the Departmental Board, distributed proportionally among all its lists.


The remaining seats are to be distributed according to the system of integral proportional representation among those lemas which did not obtain representation under the previous allotment.



Chapter III



Article 273


The Departmental Board shall exercise the legislative and supervisory functions of the Departmental Government.


Its jurisdiction shall extend throughout the territory of the Department.


In addition to whatever the law may prescribe, the Departmental Board shall have these powers:







1.
To issue, at the instance of the Intendant or on its own initiative, such decrees and resolutions as it may deem necessary, within its competence;






2.
To approve the budgets submitted to its consideration by the Intendant, in accordance with the provisions of Section XIV;






3.
To create or fix the amount, at the instance of the Intendant, of taxes, excises, rates and charges for services offered, by vote of an absolute majority of its full membership;






4.
To requisition the intervention of the Tribunal of Accounts for advice concerning questions relating to Departmental Finances or Administration. Such requisition must always be made if requested by one-third of the members of the Board;






5.
To remove from office, at the instance of the Intendant, and by a majority vote of all its members, members of nonelective Local Boards;






6.
To adopt, within the first twelve months of its term of office, its budgets for salaries and expenditures, by a three-fifths vote of all its members, and transmit them to the Intendant for inclusion in the general budget.







During the first five months of each year a three-fifths vote of the full membership may make such modifications as are deemed strictly necessary in the budget of salaries and expenditures;






7.
To appoint the employees of its staff, and discipline, suspend, or remove them in cases of inefficiency, neglect, or malfeasance, in the latter case referring the matter to the courts;






8.
To grant concessions for local or departmental public services, at the instance of the Intendant, and by an absolute majority of its full membership;






9.
To create new Local Boards, at the instance of the Intendant;






10.
To consider requests for authorization or concurrence submitted by the Intendant;






11.
To petition the Legislative Power directly for amendments or additions to the Organic Law on Departmental Governments.





Chapter IV



Article 274


The Intendant exercises the executive functions of the Departmental Government.



Article 275


In addition to whatever the law may prescribe, his powers are as follows:







1.
To comply with and enforce the Constitution and the laws;






2.
To promulgate and publish the decrees sanctioned by the Departmental Board, issuing such regulations and resolutions as may be deemed appropriate for the administration thereof;






3.
To prepare the budget and submit it to the approval of the Departmental Board, in accordance with the provisions of Section XIV;






4.
To propose taxes, excises, and assessments; fix charges for the use or appropriation of departmental property or services and establish the rate schedules for public services to be charged by concessionaires or permittees;






5.
To appoint the employees of its staff, and discipline or suspend them. To remove them in case of inefficiency, neglect or malfeasance, on the authorization of the Departmental Board, which must take action within forty days. If it fails to act, the removal shall be considered as effected. In case of malfeasance the matter shall also be referred to the courts;






6.
To present drafts of decrees and resolutions to the Departmental Board and offer objections to those which the board approves, within ten days from the date of notification of passage;






7.
To give notice of property to be expropriated for reasons of public necessity or utility, with the approval of the Departmental Board;






8.
To appoint the members of the Local Boards, with the approval of the Departmental Board;






9.
To oversee public health and primary, secondary, preparatory, industrial and artistic education and propose to competent authorities suitable measures for their improvement.





Article 276


The Intendant represents the Department in its relations with the State and with other Departmental Governments and in the conclusion of contracts with public or private agencies.



Chapter V



Article 277


The Intendant shall sign decrees, resolutions, and communications together with the secretary or other official he selects, and if this requisite is lacking no one is compelled to obey them. Nevertheless, it may be provided that specified resolutions shall take effect pursuant to an act adopted in advance and meeting this requisite.


A Secretary shall be appointed by each Intendant, and he shall leave office with him, unless there is a new appointment, since he may be removed or temporarily replaced at any time.



Article 278


The Intendant may assign specific duties to special committees and delegate the powers necessary for carrying them out.



Article 279


The Intendant shall determine the jurisdiction of the departmental agencies and he may change their names.



Article 280


The departmental directors general shall perform the duties that the Intendant expressly delegates to them.



Chapter VI



Article 281


Decrees adopted by the Departmental Board, to be effective, must first be promulgated by the Intendant.


The latter may object to those deemed unsuitable, but the Departmental Board may sustain its position by a three-fifths vote of its full membership, and in such case the decree will take effect immediately.


If the Intendant does not return a decree within ten days after receipt, it shall be considered promulgated and is to be enforced as such.


Objections may not be made to budgets which have gone to the General Assembly by the procedure provided in Article 225.



Article 282


The Intendant may attend meetings of the Departmental Board and its committees and may take part in discussions but cannot vote.



Article 283


The Intendants or Departmental Boards may bring suit in the Supreme Court of Justice for any alleged injury to the autonomy of the Department, in the manner prescribed by law.



Article 284


Any member of the Departmental Board may request from the Intendant any information or data deemed necessary to fulfill his functions. The request must be made in writing through the intermediary of the President of the Departmental Board, who shall immediately transmit it to the Intendant.


If the Intendant does not furnish the information within a period of twenty days, the member of the Departmental Board may request it through the intermediary of the Board itself.



Article 285


The Board is empowered, by a resolution adopted by one-third of all its members, to cause the Intendant to appear before it in order that it may request and receive such information as it may deem suitable, for either legislative or supervisory purposes.


The Intendant may be accompanied by such officials of his administration as he deems necessary, or he may be represented by the highest-ranking official of the administrative office concerned, except when he is called to appear before the board because of noncompliance with the provisions of the second paragraph of the preceding article.



Article 286


The Departmental Board may appoint investigating committees to obtain such data as is considered necessary in carrying out its functions, and the Intendant and offices subordinate to him are required to furnish the data requested.



Chapter VII



Article 287


The number of members of the local authorities, which may be uni-personal or pluri-personal, their form of membership in the latter case, as well as the qualifications required to be a titular [member] of the same, shall be established by the law.


The Intendants and the members of the Departmental Boards may not be part of the local authorities.



Article 288


The law shall prescribe the conditions for the creation of the Local Boards and their powers, and by an absolute majority of votes of the full membership of each Chamber and at the initiative of the respective Departmental Government may broaden their scope of action in communities which though not the capital of a Department have over ten thousand inhabitants or are of special national interest for the development of tourist travel. The law may also, by meeting the same requirements, provide that the members of these Autonomous Local Boards shall be elected by the people.



Chapter VIII



Article 289


The office of Intendant is incompatible with any other public office or employment with the exception of teaching, or with any other personal situation in which a salary or remuneration is received for services to an enterprise under contract with the Departmental Government. An Intendant may not make contracts with the Departmental Government.



Article 290


Employees of a Departmental Government or persons receiving as salary or remuneration for services to private enterprises under contract with a Departmental Government may not be members of Departmental Boards or of Local Boards.


Neither may the officials mentioned in item four of Article 77 be members of these bodies.



Article 291


Intendants and members of the Departmental Boards or the Local Boards, during their term of office, are likewise prohibited from:







1.
Acting as Directors or administrators of enterprises which contract for works or supplies for a Departmental Government or for any other public agency related thereto;






2.
Handing or conducting business for themselves or for third parties with the Departmental Government.





Article 292


Violation of the provisions of the preceding articles shall result in immediate dismissal from office.



Article 293


The position of member of a Departmental Board or Local Board is incompatible with that of Intendant, but this provision shall not apply to members of Departmental Boards who are called upon to hold the position of Intendant temporarily. In this event, their functions as members of the Departmental Board will be suspended and the position occupied, during the suspension, by their alternates.



Article 294


The offices of Intendant and members of a Departmental Board are incompatible with the exercise of any other elective public office, regardless of its nature.



Chapter IX



Article 295


The positions of members of the Departmental Boards of the Local Boards shall be honorary.


Intendants shall receive such remuneration as may be fixed by the Departmental Board prior to their election the amount may not be changed during their term of office.



Article 296


Intendants and members of a Departmental Board may be impeached before the Chamber of Senators by a vote of one-third of the members of the Departmental Board, on the grounds provided in Article 93.


The Chamber of Senators may separate them from office by a two-thirds vote of its full membership.



Chapter X



Article 297


The sources of revenues of the Departmental Governments, decreed and administered by them, shall be the following:







1.
Taxes on urban and suburban real property, located within their jurisdiction, excepting in all cases the national supplementary taxes, in existence or subsequently imposed. Taxes on rural real property will be levied by the Legislative Power, but their collection and all proceeds, except from the supplementary taxes in existence or subsequently imposed, shall go to the Departmental Governments. The amount of the national supplementary taxes may not be greater than the taxes going to the departments;






2.
The tax on idle lands [baldios] and on inappropriate building construction in urban and suburban districts of cities, towns, villages, and populated centers;






3.
Taxes levied for the benefit of the Departmental Governments and those that may be imposed by law in the future for the same purpose on sources not enumerated in this article;






4.
Special levies for improvements to real estate benefited by departmental public works;






5.
Excises, fees and charges for the utilization, supply, or benefits obtained from services supplied by the Departmental Government, and special taxes on enterprises holding exclusively departmental concessions;






6.
Taxes on public entertainment, with the exception of those established by law for special purposes until they are repealed, and taxes on transport vehicles;






7.
Taxes on advertisements and announcements of all kinds. Excepted therefrom are press and radio advertising as well as political, religious, trade union, cultural and sports advertising and any others that the law may exempt by an absolute majority of the full membership of each Chamber;






8.
Profits obtained from games of chance already authorized or subsequently authorized by law, in such form and under the conditions established therein;






9.
Taxes on horse racing and other competitive sports in which mutual betting is used, with the exception of those exempted by law until it is repealed;






10.
Proceeds from fines:









a.
as established by the Departmental Government, until repealed or that may be established under its powers;






b.
as established by laws in effect, for the benefit of the Departmental Governments;






c.
that may be established by new laws, for the benefit of the Departmental Governments.






11.
Income from property owned by the Departmental Government and the proceeds from sales thereof;






12.
Gifts, inheritances and legacies made to it and accepted;






13.
The quota share in the percentage that, over the total amount of resources of the National Budget, the Budgetary Law establishes.





Article 298


The law, that shall require the initiative of the Executive Power and by the vote of the absolute majority of the total of the members of each Chamber, may:







1.
Without creating negative superimpositions, extend the sphere of application of the departmental taxes, as well as broaden the sources upon which the latter can devolve.






2.
Assign for the development of the interior of the country and for the execution of the policies of decentralization, a proportion [alícuota] of the national taxes collected outside of the Department of Montevideo. With the proceeds a budgetary fund shall be produced, allocated for the financing of the programs and plans to which the fifth paragraph of Article 230 refers. This proportion shall be proposed preceptively in the National Budget.






3.
Temporarily exonerate from national taxes, as well as to rebate their proportions, the businesses that locate [instalaren] themselves in the interior of the country.





Article 299


The decrees of the Departmental Governments creating or changing taxes shall not be enforced until ten days after publication in the Diario Oficial and they shall be published in a special section of the Register of Laws and Decrees.


They must also be published in at least two newspapers in the Department.



Article 300


The Executive Power, within fifteen days following their publication in the Diario Oficial, may appeal to the Chamber of Representatives against decrees of the Departmental Governments which create or change taxes, on grounds of the public interest. Such appeal is suspensive in effect.


If no action is taken on the appeal in the Chamber of Representatives, within sixty days after receipt, the appeal is considered void.


Within fifteen days after an appeal has been submitted to the Chamber of Representatives, it may request, once only, any necessary supplementary information, and the sixty-day period is interrupted until this is received.


A recess of the Chamber of Representatives interrupts any of the periods mentioned in the foregoing.



Article 301


The Departmental Governments may not issue certificates of Departmental Public Debt, nor borrow money or contract loans from international organizations or foreign institutions or governments, except at the instance of the Intendant, approved by the Departmental Board, based on a report by the Tribunal of Accounts, and with the approval of the Legislative Power by an absolute majority of the full membership of the General Assembly in joint session, within a period of sixty days, upon the expiration of which the approval shall be considered granted.


Contracts for any other type of loan shall require the initiative of the Intendant and approval by an absolute majority of votes of the full membership of the Departmental Board, following a report by the Tribunal of Accounts. If the period of the loan is to exceed the term of office of the Intendant who proposed it, a two-thirds vote of the full membership of the Departmental Board is required.



Article 302


Any surplus must be applied in full to special amortization of departmental obligations. If there are no obligations, it shall be used for the execution of public works or for remunerative investments through the adoption of a resolution by the Departmental Board, proposed by the Intendant and following a report by the Tribunal of Accounts.



Chapter XI



Article 303


Decrees of the Departmental Board and resolutions of the Intendant which are contrary to the Constitution or the laws, not susceptible of being taken before the Contentious-Administrative Tribunal, shall be appealable to the Chamber of Representatives within fifteen days after their promulgation, by one-third of the members of a Departmental Board or by one thousand citizens registered in the Department. In the latter case, and when the decree appealed is for the purpose of increasing departmental revenues, the appeal shall not have suspensive effect.


If within sixty days following receipt of the facts by the Chamber of Representatives, the appeal is not acted upon, the appeal shall be considered as not having been taken.


The Chamber of Representatives, within fifteen days after it has been notified of the appeal, may request, once only, any desired supplementary information, and the period for action is interrupted until this has been received.


A recess of the Chamber of Representatives interrupts the foregoing periods.



Chapter XII



Article 304


The law, by an absolute majority of votes of the full membership of each Chamber, may introduce the referendum as a recourse against decrees of the Departmental Boards.


Likewise, by an absolute majority of the votes of the full membership of each Chamber, the law may introduce and regulate the right of popular initiative in affairs of the Departmental Government.



Article 305


Fifteen percent of the registered residents of a locality or district specified by law shall have the right of initiative before the organs of the Departmental Government in matters affecting that jurisdiction.



Article 306


The public force shall lend its cooperation to the Departmental Boards and Intendants and to the Local Boards, whenever this is required for the fulfillment of their functions.



SECTION XVII. The Contentious-Administrative



Chapter I



Article 307


There shall be a Contentious-Administrative Tribunal which shall be composed of five members.


In cases of vacancy and as long as these are not filled, and in the event of challenge, excuse, or disability to fulfill the jurisdictional function, the places shall be filled in such manner as may be prescribed by law.



Article 308


The qualifications necessary for members of this Tribunal, the manner of their appointment, the prohibitions and incompatibilities, their remuneration and term of office shall be those established for members of the Supreme Court of Justice.



Chapter II



Article 309


The Contentious-Administrative Tribunal shall hear pleas for the nullification of definitive administrative acts performed by the Administration in the exercise of its functions which are contrary to a rule of law or which are a distortion of authority.


The Tribunal shall also have jurisdiction over definitive administrative acts of the Departmental Governments, the Autonomous Entities, and the Decentralized Services.


Action for nullification may be taken only by one who has a right or a direct, personal and legitimate interest which is violated or injured by the administrative act.



Article 310


The Tribunal shall limit itself to appraising the act in itself, confirming or annulling it, without alteration.


In issuing a decision all members of the Tribunal must concur, but a simple majority is sufficient to declare the annulment of an act contested on grounds of injury to a subjective right.


In other cases, annulment of an act shall require four favorable votes. However, the Tribunal shall reserve to the complaining party the right to sue for redress if three favorable votes declare the grounds for annulment sufficiently justified.



Article 311


Whenever the Contentious-Administrative Tribunal declares the annulment of an administrative act contested on grounds of injury to a subjective right of the plaintiff, the decision shall have effect solely in the case acted upon.


If the decision declares the annulment of an act with respect to a rule of law or of good administration, it shall have general and absolute effect.



Article 312


The action for reparation for harms caused by the administrative acts to which Article 309 refers shall be interposed before the jurisdiction that the law determines and may only be employed by those who have active legitimation to demand the annulment of the act at issue.


The plaintiff [actor] may opt between requesting the annulment of the act or reparation for the damage caused by it.


In the first case and if an annulment sentence is obtained, the reparation before the corresponding seat may be subsequently [luego] demanded. One may not, on the other hand, request an annulment if one first opted for the reparatory cause of action, whatever the respective sentence may contain. If the sentence of the


Tribunal is affirmed, [and] the reason invoked for annulment is declared sufficiently justified, one may also demand the reparation.



Article 313


The Tribunal shall, in addition, act upon conflicts of jurisdiction, based upon legislation and upon the differences that may arise between the Executive Power, the Departmental Governments, the Autonomous Entities and the Decentralized Services, and likewise upon disputes or differences arising between one and another of these organs.


It shall act also upon disputes or differences that may arise among the members of the Departmental Boards, the Directorates or Councils of the Autonomous Entities and Decentralized Services, provided they have not been settled by the normal procedure for ascertaining the will of the agency concerned.


All disputes based on the Constitution shall be heard by the Supreme Court of Justice.



Chapter III



Article 314


There shall be a State Attorney [Procurador del Estado] in the Contentious-Administrative Tribunal, appointed by the Executive Power.


The qualifications necessary for this position, the prohibitions and incompatibilities, as well as its remuneration and term of office, shall be determined by the Contentious-Administrative Tribunal.



Article 315


The State Attorney in the Contentious-Administrative Tribunal shall necessarily be heard at the final hearing on all matters within the jurisdiction of the Tribunal.


The State Attorney is independent in the exercise of his functions. Consequently he may render opinions according to his convictions based upon what he believes to be the intent of the law.



Article 316


The defendant official may have such representation or counsel as he may consider necessary.



Chapter IV



Article 317


Administrative acts may be contested by a plea for reversal, before the same official who issued the orders, within a period of ten days counted from the day following personal notification, if such was the case, or following publication in the Diario Oficial.


If the administrative act was executed by an official subject to higher authority, it may also be contested by a plea to that authority, who shall become jointly and subsidiarily a party to the plea for reversal.


If the administrative act comes from an authority which under its juridical statutes is subject to administrative supervision, it may be contested on the same grounds for annulment as provided in Article 309, by a petition for annulment before the Executive Power, which must become a party jointly and subsidiarily to the plea for reversal.


If the act issues from an organ of the Departmental Governments it may be contested by a plea for retrial and appeal in the manner provided by law.



Article 318


Every administrative authority is required to act upon any petition submitted by a person having a legitimate interest in the execution of a specific administrative act and to act upon any administrative pleas against his decisions, after taking such steps as may be necessary for due understanding of the matter, within a period of twenty days from the date of enforcement of the last act imposed by law or by applicable regulation.


The petition is considered denied or the plea rejected if the authority in question does not act within the indicated time limit.



Article 319


Action for annulment before the Contentious-Administrative Tribunal may not be taken if appropriate previous remedies in administrative channels have not been exhausted.


Action for annulment must be taken, under penalty of forfeiture, within the period prescribed by law in each case.



Chapter V



Article 320


The law may, by a three-fifths vote of the full membership of each Chamber, create subordinate organs within the contentious-administrative jurisdiction.


These organs shall be appointed by the Contentious-Administrative Tribunal, in accordance with whatever the law may prescribe on the basis of provisions covering the Judicial Power, and they shall be subject to its directive, disciplinary, advisory and economic supervision.



Article 321


The Contentious-Administrative Tribunal shall prepare its budgets and transmit them in due course to the Executive Power for inclusion in the draft general budget with such modifications as may be deemed pertinent.



SECTION XVII. Electoral Justice



Chapter I



Article 322


There shall be an Electoral Court which shall have the following powers in addition to those established in Section III or which may be prescribed by law:







a.
To act in all matters relating to electoral acts or procedures;






b.
To exercise directive, disciplinary, advisory, and economic supervision over electoral organs;






c.
To render final decision on all appeals and claims that may arise and act as judge of the elections to all elective offices, and of plebiscites and referendums.





Article 323


In budgetary and financial matters, the provisions of Section XIV shall apply.



Article 324


The Electoral Court shall be composed of nine titular [members] and twice as many alternates [suplentes]. Five members and their alternates shall be appointed by the General Assembly in a meeting of both Chambers by two thirds vote of the total of its membership, and they must be citizens who, by their position in the political scene, are a guarantee of impartiality.


The four remaining members, representatives of the parties, shall be elected by the General Assembly through the system of double simultaneous vote in agreement with a system of proportional representation.



Article 325


The members of the Electoral Court may not be candidates for any office requiring election by the people, unless they resign and terminate their functions at least six months before the date of the election.



Article 326


The resolutions of the Electoral Court shall be adopted by a majority vote and to be valid must have the affirmative vote of at least three of the five members to which paragraph 1 of Article 324 refers, unless they are adopted by a two-thirds vote of the full membership.



Article 327


The Electoral Court may annul the elections in whole or in part, this step requiring an affirmative vote of six members, three of whom must be members elected by the two-thirds vote of the General Assembly.


In such event it must call for a new election-in whole or in part-which shall take place on the second Sunday following the date of nullification.



Article 328


The Executive Committee shall communicate directly with the Public Powers.



SECTION XIX. The Observance of Former Laws. Enforcement and Amendment of the Present Constitution



Chapter I



Article 329


There are hereby declared to be in full force and effect the laws which up to the present time have governed in all matters and points which are not directly in conflict with this Constitution or with the laws issued by the Legislative Power.



Chapter II



Article 330


Any person who attacks or who is instrumental in attacking the present Constitution, following its sanction and publication, shall be regarded, tried, and punished as guilty of treason.



Chapter III



Article 331


The present Constitution may be amended, in whole or in part, in accordance with the following procedures:







a.
Upon the initiative of ten percent of the citizens inscribed in the National Civil Register, by presenting a detailed proposal which shall be referred to the President of the General Assembly, to be submitted for popular decision at the next election.







The General Assembly, meeting in joint session, may take substitute proposals which shall be submitted to plebiscitary decision together with the popular initiative.






b.
By proposal of amendment approved by two-fifths of the full membership of the General Assembly, presented to the President thereof, and submitted to plebiscite at the next ensuing election.







For an affirmative result in the methods outlined in paragraphs (a) and (b), a "yes" vote of an absolute majority of the citizens participating in the elections shall be required, and this majority must represent at least thirty-five percent of all persons inscribed in National Civil Register.






c.
The Senators, Representatives, and the Executive Power may present proposed amendments which must be approved by an absolute majority of the full membership of the General Assembly.







A proposal which is rejected may not be renewed until the succeeding legislative period, and the same formalities must be observed.







Upon the approval of a proposal and its promulgation by the President of the General Assembly, the Executive Power, within ninety days thereafter, shall call for the election of a National Constituent Convention, which shall consider and decide upon approved proposals for amendment as well as upon any other proposals that may be presented to the Convention. The number of members of the Convention shall be double the number of Legislators. Twice as many alternates shall be elected at the same time. The conditions for eligibility and the immunities and incompatibilities shall be the same as for Representatives.







The election by departmental lists shall be governed by the system of integral proportional representation and in accordance with laws in force for the election of Representatives. The Convention shall meet within one year from the date of promulgation of the proposal of amendment.







The decisions of the Convention must be taken by an absolute majority of the whole number of members of the Convention and the work of the Convention must be terminated within one year from the date of its commencement. The proposal or proposals drawn up by the Convention shall be communicated to the Executive Power for immediate and full publication.







The proposal or proposals drawn up by the Convention must be ratified by the body electorate convoked for the purpose by the Executive Power, on the date to be fixed by the National Constituent Convention.







Voting shall be by "yes" or "no" and if there are several texts of amendment, it shall be separate for each of them. For this purpose the Constituent Convention shall group together those amendments which by their nature require that they be voted on as a unit. One-third of the members of the Convention may require separate voting on one or several texts. An amendment or amendments must be approved by a majority of votes, which shall not be less than thirty-five percent of the citizens inscribed in the National Civil Register.







In the cases contemplated by paragraphs (a) and (b), there shall be submitted for ratification by plebiscite at the same time as the next elections only those proposals which have been presented at least six months before the date of such elections, or in the first of these cases, three months before, for substitute proposals approved by the General Assembly. Proposals presented after the periods mentioned shall be submitted to plebiscite at the time of the subsequent elections.






d.
The Constitution may be amended, also, by constitutional laws which shall require for their sanction two-thirds of the full membership of each Chamber in the same legislative period. Constitutional laws may not be vetoed by the Executive Power and shall take effect as soon as the electorate specially convoked on the date specified in such laws shall have expressed their approval by an absolute majority of the votes cast and they shall be promulgated by the President of the General Assembly.






e.
If the convocation of the electorate for ratification of amendments, in the cases contemplated in paragraphs (a), (b), (c), and (d) coincides with any election of members of the organs of the State, the citizens must express their will on the constitutional amendments on ballots separate and apart from the election lists. Whenever the amendments submitted to a plebiscite relate to election to elective offices, the voting for such offices shall be both by the system proposed and by the existing system, and decision of the plebiscite shall be final.





Chapter IV



Article 332


The provisions of the present Constitution which recognize individual rights, as well as those which confer powers and impose duties on public authorities, shall not be without effect by reason of the lack of corresponding regulations, but such regulations shall be supplied on the basis of analogous laws, general principles of justice, and generally accepted doctrines.



Transitory and Special Provisions




A. If the plebiscite is declared affirmative, by signed resolution of the Electoral Court, this [reform] will enter into force obligatorily from that moment.




B. The provisions contained in Sections VIII, IX, X, XI and XVI shall take effect on March 1, 1967.




C. The lists of candidates for electoral boards, created by Law 7.690 of January 9,1924, shall be included on the same ballot as are the candidates for national office.




D. The General Assembly, in joint session, within fifteen days following the inauguration of the next legislative term, shall fix the remuneration to be allotted to the President and Vice President of the Republic and to the Municipal Intendants who are elected under these proposed constitutional amendments.




E. The Ministries of Labor and Social Security and of Transportation, Communications and Tourism are hereby established, with jurisdiction over the matters their titles indicate.


The present Ministries of Public Information and Social Welfare and of Industries and Labor shall become the Ministries of Culture and of Industry and Commerce.


The Tourist Commission, the Postal Administration, the Telecommunications Administration, Civil Aviation, and the Weather Bureau shall become centralized services under the Ministry of Transportation, Communications and Tourism. Nevertheless, the Executive Power, under his responsibility and by decree stating reasons, may delegate such jurisdiction as is deemed necessary to ensure efficiency and continuity in providing services.


The Executive Power is authorized to take from the general revenues the amounts needed for the organization and functioning of the aforementioned Ministries, until a law shall enact their budgets of salaries, expenditures and investments.




F. The Autonomous Entities and Decentralized Services indicated below shall be administered, until such time as a law prescribes their form of organization, as follows:







1.
The Central Bank of the Republic; the Bank of the Oriental Republic of Uruguay; the State Insurance Bank; the Mortgage Bank of Uruguay; the Electric Power and Telephone Administration, ANCAP, and the National Port Administration, by Boards of five Directors each, selected in the manner indicated in Article 187.






2.
The State Sanitation Works and the State Railways Administration, by Boards of three Directors, selected in the manner prescribed by Article 187.






3.
The Oceanographic and Fishery Service and the Primary Air Lines, by Directors General chosen in the manner indicated in Article 187.






G. A Board of Directors composed as indicated herein shall govern the Colonization Institute:







a.
A chairman appointed by the Executive Power in the manner prescribed by Article 187;






b.
One delegate from the Ministry of Livestock and Agriculture;






c.
One delegate from the Ministry of Finance [Hacienda];






d.
One member appointed by the Executive Power, who must be selected from a list consisting of two candidates nominated by the University of the Republic and two candidates nominated by the Labor University of Uruguay; and






e.
One member appointed by the Executive Power, who must be selected from among candidates proposed by the national producers organizations, the farm cooperatives, and the rural development societies, each of which may nominate one candidate.






H. As of March 1, 1967 and until a law, by an absolute majority of the full membership of each Chamber established the composition of the Board of Directors of the Central Bank of the Republic and its jurisdiction, this board shall be organized in the manner prescribed by paragraph (1) of Clause F of these Transitory Provisions, and it shall have the powers and duties that presently pertain to the Issue Department of the Bank of the Republic.




I. The provisions of Section XVII shall apply to administrative acts completed or executed on or after March 1, 1952.


Administrative acts performed prior to that date may be challenged, or proceedings shall be continued in accordance with the system in force at the time the acts were performed. All provisions of law that give jurisdiction to organs of regular justice over matters in first or later instance are hereby repealed, if they should be submitted to the jurisdiction of the Contentious-Administrative Tribunal.




J. Until such time as the Organic Law for the Contentious-Administrative Tribunal is promulgated:







1.
Its composition and functioning shall be governed, whenever applicable, by Law 3.246 of October 28, 1907 and amendatory and supplementary laws.






2.
The procedure to be followed before this body shall be the same as that provided in the Code of Civil Procedure for ordinary suits of lesser amount.






3.
It must render its decisions within the period established for this purpose for the Supreme Court of Justice under Law 9.594 of September 12,1936 and Law 13.355 of August 17, 1965; and the State Attorney of the Contentious-Administrative Tribunal must act within the period established under the same law for the Court Prosecutor [Fiscal de Corte]. Decisions of the Tribunal shall be susceptible of amplification or clarification in accordance with the provisions of Articles 486 and 487 of the Code of Civil Procedure.






4.
The organs of ordinary justice shall transmit to the Contentious-Administrative Tribunal an attested copy of the Judgments issued with respect to suits for redress provided for in Article 312. The Representatives of the defendant party shall likewise transmit an attested copy of such judgments to the State Attorney of the Tribunal.






5.
An action for annulment must be entered, under penalty of forfeiture, within the periods heretofore established in laws in force up to the present time, in order to be heard by judicial authority. In those cases not expressly provided for, the period shall be sixty days counting from the day following personal notification of the definitive administrative act, or of its publication in the Diario Oficial or the expiration of the time limit in which the authority may act.






K. The provisions of Article 247 shall not be applicable to Justices of the Peace who are in office at the time of the present Constitution is adopted, and they may be reelected more than once even if they fail to meet the qualifications stated in the final paragraph of that article.




L. The option to which Article 312 refers, may only be exercised with respect to administrative acts adopted after the entry into force of this reform.




M. The Civil and School Retirement and Pensions Fund, the one for Industry and Commerce, and the one for Rural Workers and Domestics and for Old Age Pensions, shall be governed by the Board of Directors of the Social Welfare Bank which shall consist of the following:







a.
Four members appointed by the Executive Power, in the manner prescribed by Article 187, one of whom shall be chairman;






b.
One elected by active members;






c.
One elected by retired members;






d.
One elected by contributing enterprises.




Until the elections are held for choosing the Representatives of members as Directors of the Social Welfare Bank, the Board shall consist of the members appointed by the Executive Power, and during this interval the vote of the President of the Board shall be decisive in the event of a tie, even if this occurred because of his own vote.




N. Until a law is enacted providing of its composition, the National Council of Primary and Normal Education shall consist of five members, at least three of whom must be teachers with more than ten years experience, appointed by the Executive Power as provided for in Article 187.




O. The Planning and Budget Commission shall consist of the Ministers of Finance; Livestock and Agriculture; Industry and Commerce; Labor and Social Security; Public Works; Public Health; Transportation, Communications and Tourism; and Culture, or their Representatives; and the director of the office, who shall be presiding officer. It shall be installed immediately with the duties, equipment, furniture, and personnel of the present Commission for Investments and Economic Development.




P. The National Council of Supplies and Price Control, the Board of Directors of the National Institute of Low-Cost Housing [Instituto Nacional de Viviendas Económicas], the National Commission of Physical Education, and the Board of the Official Service of Radio Broadcasting, shall each consist of three members appointed by the Executive Power in Council of Ministers.




Q. All boards of Directors and authorities whose composition is changed by these amendments shall continue to function until their successors are appointed or elected.




R. The provision contained in Article 77, Section 9, that refers to the separation of ballots for the Departmental Governments, shall not apply in the election of November 27, 1966.




S. Within the period of one year the Executive Power shall submit to the Legislative Power the bill referred to in Article 202.




T. The members of the present Council of Government may be elected to the offices of President or Vice President of the Republic; and members of the present Departmental Councils may be elected to the office of Intendant. The prohibitions set forth in Article 201 shall not apply to the national election of 1966.




U. The Presidency of the General Assembly shall immediately publish the new text of the Constitution.




V. This reform of Article 67 shall enter into force on the 1st of May of 1990. On the occasion of the first adjustment to be made after this date, the same shall be made, as a minimum, as a function of the variation operating in the Median Index of Salaries between the first of January of 1990 and the date of effectiveness of this adjustment.




V. Without prejudice to that established in Articles 216 and 256 and in accordance with the Constitution of the Republic, any modification of the social security, social insurance, or social provision (Art.67) that is contained in the budgetary laws or the rendering of accounts, from the 1st of October of 1992 is declared unconstitutional. The Supreme Court of Justice, of office, or on the petition of any inhabitant of the Republic, shall issue a decision [pronunciamiento] without further steps, indicating the norms to which this declaration shall be applied, which shall be communicated to the Executive Power and the Legislative Power. These norms cease to produce effect for all cases, and with retroactivity to their entry into force.




W. The internal elections to select the sole presidential candidacy for the national elections to be held in 1999, as well as those which successively take place, and before the law foreseen in number 12) of Article 77 is enacted, shall be carried out in accordance with the following principles:







a.
All those registered in the Civil Registry may vote.






b.
They shall be carried out simultaneously on the last Sunday of April of the year in which national elections should be celebrated for all the political parties that concur with the latter.






c.
Suffrage shall be secrete and not obligatory.






d.
In one act and through one voting paper a vote shall be cast:









1.
for the citizen to be nominated as the sole candidate of the party to the Presidency of the Republic;






2.
for the employment [nómina] of national and departmental conventions.







To form both conventions proportional representation shall be applied and pre-candidates may not accumulate [votes] among themselves.







The reference to conventions [also] includes the electoral college or deliberative organ with factional electoral functions determined by the Organic Act or equivalent statute of each political party.






e.
The pre-candidate that receives the most votes shall be directly nominated as the sole candidate to the Presidency of the Republic as long as he receives an absolute majority of the valid votes of his party. In addition, that pre-candidate that has more than forty percent of the valid votes of his party and that, also surpassed the second pre-candidate by no less than ten percent of the referred to votes, shall also be [nominated].






f.
If none of the circumstances referred to in the preceding paragraph occur, the national electoral college, or the deliberative organ that takes its place, arising from said internal election, shall carry out the nomination of the candidate for the President through a public and registered [nominal] vote, by an absolute majority of its members.






g.
Those persons who present themselves as a candidate for any office in internal elections, may only do so through a political party and are disqualified from presenting themselves as the candidate for any office for another party in the next national and departmental elections.







Said disqualification also reaches those who present themselves as candidates for any office before the partisan electoral organs.






h.
If the definitive vacancy of a presidential candidature occurs prior to the National Election, it shall be occupied automatically by the candidate for Vice President, unless [there is] a contrary resolution before the registry of the lists by the National Electoral College or equivalent deliberative organ convoked expressly to such effect.






X. While the law provided for in the penultimate paragraph of Article 230 is not adopted, the Sectoral Commission shall be composed of the delegates of the competent Ministries and by five delegates of the Congress of Intendants, who shall be installed within ninety days from the entry into force of this constitutional.




Y. While the laws foreseen in Articles 262 and 287 are not prescribed the local authorities shall be governed by the following norms:







1.
They shall be named Local Boards, [and] shall have five members and, when they are elected, they shall be created through proportional representation, in which case the first officeholder from the list with the most votes of the most voted for party in the respective territorial district shall preside.






2.
There shall be Local Boards in all the communities in which they exist on the date in which the present Constitution enters into effect, as well as in those which, from that date, the Departmental Board create, on proposal of the Intendant.






Z. While the law provided for in Article 271 is not adopted, the candidates of each party for Municipal Intendant shall be nominated by their deliberative departmental organ or by that [which], in agreement with their respective Organic Acts or Statutes[,] substitutes for the Electoral College. This organ shall be elected in the internal elections to which the Transitory Provision W) refers.


The person who receives the most votes by the members of the electoral organ shall be nominated as candidate. In addition, [the candidate] may be the person who follows in number of votes as long as he receives more than thirty percent of the votes emitted. Each member of the convention or members of the organ that substitutes for the electoral college may vote for one candidate.


If a definitive vacancy in the candidacy for the Municipal Intendant occurs before the departmental election, it shall be filled automatically by his first alternate, unless [there is] a resolution to the contrary before the registry of the lists by the Departmental Electoral College or equivalent Deliberative Organ, convoked expressly to this effect.


If [a definitive absence] of the first substitute occurs, the designation of a substitute shall correspond to the Departmental Electoral College or the equivalent Deliberative Organ.




Z. The current mandate of the Municipal Intendants, Town Councillors, and members of elective Local Boards, shall be extended, one sole time, until the assumption of the new authorities according to that provided in Article 262 of this Constitution.




Z. The reparation that shall correspond, by the entry into force of this reform, will not create indemnization for profits lost, reimbursing only non-amortized investments.

